Case 6:20-cv-00812-ADA Document 50-10 Filed 04/30/21 Page 1 of 66




                        Exhibit H
4/22/2021            Case 6:20-cv-00812-ADA     Document
                                      Feihong Chen             50-10 Filed
                                                   - Waltham, Massachusetts        04/30/21
                                                                            | Professional Profile | Page
                                                                                                     LinkedIn 2 of 66


                     People        Feihong                                     Chen                                                     Join now   Sign in




                      Feihong Chen
                      Waltham, Massachusetts · 199 connections


                         Sign in to Connect




                          View Feihong’s full profile
                              See who you know in common

                              Get introduced

                              Contact Feihong directly


                              Sign in to view full profile




                   People also viewed
                            Diana Melendez
                            Data Entry Clerk at Worth Systems Inc
                            Boston, MA

                            May Goldstein
                            Student at School of Hard Knocks
                            Providence County, RI

                            Brenda Silver
                            Retired at Retired and enjoying life
                            Hollis, NH

                            Len Albanese
                            Data communications network professional looking for an engineering position in a challenging and growing
                            environment.
                            Greater Boston

                            David Clark
                            Network Engineer at Verizon
                            Quincy, MA

                            Long Nguyen
                            Program Analyst
                            Boston, MA

                            Mauro Strano

https://www.linkedin.com/in/feihong-chen-6211a73/                                                                                                            1/3
4/22/2021            Case 6:20-cv-00812-ADA     Document
                                      Feihong Chen             50-10 Filed
                                                   - Waltham, Massachusetts        04/30/21
                                                                            | Professional Profile | Page
                                                                                                     LinkedIn 3 of 66

                            Senior Network and Security Engineer
                     People         Feihong                                     Chen                              Join now   Sign in
                            Lynn, MA

                            Brad Tucker
                            Senior QA Engineer at Zixi - Software-Defined Video Platform
                            Greater Boston

                            Wayne Logan
                            --
                            Waltham, MA

                            Jeff Notaro
                            Senior Manager, Technical Support and Services at NetBrain Technologies Inc.
                            Acton, MA

                   Show more profiles



                   Others named Feihong Chen
                            Feihong Chen
                            Marketing Assistant
                            Melbourne, VI

                            feihong chen
                            beats
                            Nanuet, NY

                            Feihong Chen
                            Student of imperial college London
                            Zhejiang, China

                            Feihong(Fairy) C.
                            APAC Gaming Partnership at Google
                            Singapore


                   188 others named Feihong Chen are on LinkedIn


                       See others named Feihong Chen



                   Add new skills with these courses
                                    CCNP Routing (300-101) Cert Prep: Network Principles




                                    Cisco DevNet Associate Cert Prep 6: Network Fundamentals




                                    Cisco CCNA (200-301) Cert Prep: Network Fundamentals and
                                    Access




                       See all courses



                   Feihong’s public profile badge
https://www.linkedin.com/in/feihong-chen-6211a73/                                                                                      2/3
4/22/2021                      Case 6:20-cv-00812-ADA     Document
                                                Feihong Chen             50-10 Filed
                                                             - Waltham, Massachusetts        04/30/21
                                                                                      | Professional Profile | Page
                                                                                                               LinkedIn 4 of 66

                             Include this LinkedIn profile on other websites
                               People         Feihong                          Chen                                         Join now   Sign in

                                       Feihong Chen



                                View profile



                                View profile badges




                    © 2021                                                      About

    Accessibility                                                               User Agreement

    Privacy Policy                                                              Cookie Policy

    Copyright Policy                                                            Brand Policy

    Guest Controls                                                              Community Guidelines

    Language




https://www.linkedin.com/in/feihong-chen-6211a73/                                                                                                3/3
4/22/2021             Case 6:20-cv-00812-ADA
                        Bharat                             Document
                               Doshi - Global Science and Technology     50-10
                                                                     Manager - Johns Filed
                                                                                     Hopkins04/30/21       Page
                                                                                            University Applied      5 of
                                                                                                               Physics    66 | LinkedIn
                                                                                                                       Laboratory


                      People       Bharat                                   Doshi                                                Join now   Sign in




                      Bharat Doshi                                                             Johns Hopkins University Applied
                      Global Science and Technology Manager at Johns Hopkins                   Physics Laboratory

                      University Applied Physics Laboratory                                    Cornell University
                      Baltimore, Maryland Area · 500+ connections


                         Sign in to Connect



                       About

                       • Over thirty years of experience in research and technology transfer for a wide range of technologies.
                       Strong interest in building and nurturing high performance research and technology development
                       organizations that create mission oriented game changing solutions.
                       • As the Director of the Milton S. Eisenhower Research Center (MERC) at Johns Hopkins University
                       Applied Physics Laboratory (JHUAPL), developed research vision, investment strategies, and business
                       development strategy for external sponsorship. Built a strong portfolio of externally sponsored research
                       programs and managed a staff of about 160 to execute the programs. Technology areas included
                       communication and networking technologies, information security, sensors and sensor networks,
                       information extraction and knowledge management, image/video processing, autonomous systems,
                       social network modeling and human dynamics, biological technologies and bioinformatics,
                       electromagnetic propagation, nanotechnology, and advanced materials.
                       • As a Senior Director in Advanced Communications Technologies Center in Bell Labs, managed a
                       research staff of between 70 and 160 people working on the advanced communications protocols and
                       controls for wireless and optical systems and Internet. Between 1996 and 2003, his organization his
                       organization published over 500 papers, obtained over 400 patents, and contributed to many standards.
                       Technologies developed were implemented in key commercial products.
                       • As the Director of Transformational Communication in JHUAPL, helped design the architecture and
                       protocols for the Global Information: high assurance networking, information security, Quality of Service
                       based on local and global mechanisms, and scalability using hierarchical decomposition of the network.
                       • Personal research in advanced communications and networking technologies. Published over 115
                       papers and obtained 45 patents. Fellow of Bell Labs and Fellow of IEEE. Distinguished Alumnus of IIT
                       Bombay.



                       Activity
                                        Fall at Cornell is magical ✨🍂🍁 Photo by Savanna Lim ‘20.
                                        Liked by Bharat Doshi




                                        Looks like I passed the CISM Exam tonight - I get to have initials! :-)
https://www.linkedin.com/in/bharat-doshi-5651614/                                                                                                     1/5
4/22/2021             Case 6:20-cv-00812-ADA
                        Bharat                             Document
                               Doshi - Global Science and Technology     50-10
                                                                     Manager - Johns Filed
                                                                                     Hopkins04/30/21       Page
                                                                                            University Applied      6 of
                                                                                                               Physics    66 | LinkedIn
                                                                                                                       Laboratory

                                       Liked by Bharat Doshi
                      People       Bharat                                    Doshi                                                  Join now   Sign in



                                        Great to be a part of AWS Telco Symposium Online and thanks to the nearly
                                        1500 visitors to our Accenture booth !! For those who missed it, the…
                                        Liked by Bharat Doshi




                       Experience
                                Johns Hopkins University Applied Physics Laboratory
                                14 years 11 months




                                Global Science and Technology Manager
                                Aug 2011 - Present · 9 years 9 months
                                Laurel, Maryland, USA
                                Keeping APL and its sponsors connected to the Global S&T developments in the areas of
                                strategic interest to APL and its sponsors. Built a large connection network, travelled globally,
                                and identified key research centers and researchers for APL to collaborate with on research
                                programs of major value to APL sponsors. Also identified several new research areas for APL.


                                 Director of Research
                                 Jun 2006 - Jul 2011 · 5 years 2 months
                                 11100 Johns Hopkins Road, Laurel, MD 20723
                                 Defined research directions, strategy for internal investment and for generating external
                                 sponsorships. Managed a research staff of about 160. Research areas included nanotechnology
                                 and materials, communiction in hostile environment, information systems and networks,
                                 information and network security, autonomous systems, sensors and sensor networks,
                                 bioinformatics and synthetic biology, machine perceptions, data analytics, computational
                                 physics, and human dynamics.
                                 Kept visibility in the S&T…

                                 Show more


                                Gupta Endowed Chair Professor
                                University of Massachusetts
                                Jul 2005 - Jun 2006 · 1 year

                                Amherst, Massachusetts 10002
                                Research and teaching. Research in advanced communications and networking. Proposed and
                                obtained funding to create a wireless communications research center. Taught probability,
                                random processes, digital signal processing, etc.


                                Senior Director
                                Bell Laboratories

https://www.linkedin.com/in/bharat-doshi-5651614/                                                                                                        2/5
4/22/2021             Case 6:20-cv-00812-ADA
                        Bharat                             Document
                               Doshi - Global Science and Technology     50-10
                                                                     Manager - Johns Filed
                                                                                     Hopkins04/30/21       Page
                                                                                            University Applied      7 of
                                                                                                               Physics    66 | LinkedIn
                                                                                                                       Laboratory

                                1979 - 2003 · 24 years
                      People       Bharat                                  Doshi                                           Join now   Sign in
                                Holmdel, NJ 07733, USA
                                24 years in Bell Laboratories involved personal contributions and management of research and
                                technology development in many aspects of voice, data, and multi-media networking:
                                Advanced protocols and controls in telecommunication networks and information systems;
                                security, reliability, and performance engineering of information systems and networks;
                                prototype software for key protocols and management systems; network routing and
                                restoration algorithms; design and planning for large scale…

                                Show more




                       Education

                                Cornell University
                                Ph.D. · Operations Research
                                1970 - 1974


                                Indian Institute of Technology, Bombay
                                B.Tech · Mechanical Engineering
                                1965 - 1970




                       Groups
                                Information Systems Security Association (ISSA) Discussion Forum
                                -


                                Bell Labs Performance Analysis Alumni
                                -


                                IIT Bombay Alumni (Official)
                                -


                                Defence R&D Organisation (DRDO) India
                                -


                                LTE (Long Term Evolution) & 5G - 3GPP
                                -


                                4G and 5G Professionals
                                -


                       Show 2 more groups




                          View Bharat’s full profile
                            See who you know in common

                            Get introduced

                            Contact Bharat directly

https://www.linkedin.com/in/bharat-doshi-5651614/                                                                                               3/5
4/22/2021             Case 6:20-cv-00812-ADA
                        Bharat                             Document
                               Doshi - Global Science and Technology     50-10
                                                                     Manager - Johns Filed
                                                                                     Hopkins04/30/21       Page
                                                                                            University Applied      8 of
                                                                                                               Physics    66 | LinkedIn
                                                                                                                       Laboratory


                      People         Bharat                                        Doshi                               Join now    Sign in
                               Sign in to view full profile




                   People also viewed
                             Pantelis Monogioudis
                             CEO at aegean.ai, Professor of Practice at NJIT, Adjunct Professor at NYU
                             New York City Metropolitan Area

                             Ashwin Sampath
                             Experienced wireless technology expert.
                             Skillman, NJ

                             Shirish Nagaraj
                             Director of Network Solutions and Chief Technologist, Wireless at Corning Incorporated
                             San Francisco Bay Area

                             Sridhar Gollamudi
                             Non-compete at Two Sigma
                             Livingston, NJ

                             Anil Rao
                             Principal Engineer, Communications System Design and Simulation at Amazon Lab126
                             Redmond, WA

                             Rege (Kiran)
                             Distinguished Member of Technical Staff at Bell Labs, Alcatel-Lucent
                             Marlboro, NJ

                             Farooq Khan
                             Founder, CEO at Exium
                             United States

                             Supratim Deb
                             Optimization Engineer at Facebook
                             San Francisco Bay Area

                             Jim Seymour
                             VP and CTO at E-Blox Inc.
                             Buffalo Grove, IL

                             Abhay Mehta
                             --
                             India

                   Show more profiles



                   Others named Bharat Doshi
                             Bharat Doshi
                             Director at Vimal fire controls pvt ltd.
                             Boston, MA

                             Bharat Doshi
                             partner at Hicool Electronic Industries
                             Thane

                             Bharat Doshi
                             Assistant General Manager at Nuvoco Vistas Corp. Ltd.
                             Mumbai

                             Bharat Doshi
https://www.linkedin.com/in/bharat-doshi-5651614/                                                                                            4/5
4/22/2021                      Case 6:20-cv-00812-ADA
                                 Bharat                             Document
                                        Doshi - Global Science and Technology     50-10
                                                                              Manager - Johns Filed
                                                                                              Hopkins04/30/21       Page
                                                                                                     University Applied      9 of
                                                                                                                        Physics    66 | LinkedIn
                                                                                                                                Laboratory

                                      Director at AshB Group
                               People          Bharat                                        Doshi                                     Join now   Sign in
                                      Kenya

                                      Bharat Doshi
                                      sr.general manager (finance) at echjay industries pvt. limited
                                      Rajkot


                             120 others named Bharat Doshi are on LinkedIn


                                See others named Bharat Doshi



                             Add new skills with these courses
                                               Learning Cloud Computing: Cloud Governance




                                               AWK Essential Training



                                               Learning Lego Mindstorms



                                See all courses



                             Bharat’s public profile badge
                             Include this LinkedIn profile on other websites


                                        Bharat Doshi
                                        Global Science and Technology Manager at Johns Hopkins University Applied Physics Laboratory


                                     Global Science and Technology Manager at Johns Hopkins University Applied Physics Laboratory


                                     Cornell University


                                View profile



                                View profile badges




                    © 2021                                                                    About

    Accessibility                                                                             User Agreement

    Privacy Policy                                                                            Cookie Policy

    Copyright Policy                                                                          Brand Policy

    Guest Controls                                                                            Community Guidelines

    Language




https://www.linkedin.com/in/bharat-doshi-5651614/                                                                                                           5/5
4/22/2021           Case 6:20-cv-00812-ADA    Document
                                       Meenakshi               50-10 / Architect
                                                 Sharma - Sr. Developer Filed 04/30/21           Page 10 of 66
                                                                                 - Broadridge | LinkedIn


                     People       Meenakshi                                Sharma                                             Join now   Sign in




                     Meenakshi Sharma                                                         Broadridge
                     Full Stack Engineer
                                                                                              New Jersey Institute of
                     Princeton, New Jersey, United States · 119 connections
                                                                                              Technology

                        Sign in to Connect



                      About

                      Full stack engineer with extensive experience in web & enterprise grade applications


                      Experienced in all phases of SDLC including system analysis & architecting, design & development,
                      integration to enhancements.




                      Experience

                               Sr. Developer / Architect
                               Broadridge
                               Jul 2018 - Present · 2 years 10 months

                               Mount Laurel, New Jersey
                               Part of security team responsible for providing authorization and security to client apps.
                               Managed migration, enhancements & architecting of enterprise platforms.

                               Senior System Engineer
                               Wireless Communications, Verizon Premium Retailer
                               Aug 2016 - Jun 2018 · 1 year 11 months

                               Greater New York City Area
                               Worked on redesigning current application into a Java 8 based framework using Cassandra &
                               Oracle as backend databases.

                               Responsible for understanding business requirements from stakeholders, create user stories, call
                               flows & writing application code

                               Technology utilized: Java 8, servlets, WSDL, JAXB, NoSql, Cassandra, Tomcat, Jira, OneStash,
                               sourceTree, Git, maven, Eclipse IDE, Kibana, Tableau


                               Java Software Developer
                               IDS Infotech
                               Aug 2011 - Jun 2013 · 1 year 11 months

https://www.linkedin.com/in/meenakshi-sharma-03413329/                                                                                             1/4
4/22/2021           Case 6:20-cv-00812-ADA    Document
                                       Meenakshi               50-10 / Architect
                                                 Sharma - Sr. Developer Filed 04/30/21           Page 11 of 66
                                                                                 - Broadridge | LinkedIn


                     People         Meenakshi                                 Sharma                      Join now   Sign in




                                Java Consultant
                                karROX Technologies Ltd.
                                Aug 2010 - Jul 2011 · 1 year




                      Education
                                New Jersey Institute of Technology
                                Master's degree · Computer Science

                                2014 - 2015




                      Groups

                                Fresh Grad JOBS USA - CPT, OPT, GC, USC
                                -


                                TECHNOLOGY JOBS NETWORK - #1 IT Careers Group
                                -


                                Oracle SQL Niche Job-Board
                                -




                         View Meenakshi’s full profile
                           See who you know in common

                           Get introduced

                           Contact Meenakshi directly


                              Sign in to view full profile




                  People also viewed
                           Jennifer Ng
                           Solutions Architect at Amazon Web Services (AWS)
                           New York, NY

                           VISHNU PATEL
                           FINANCE & ACCOUNTS at (n)Code Solutions
                           Greater Ahmedabad Area

                           Ajay Thakur
https://www.linkedin.com/in/meenakshi-sharma-03413329/                                                                         2/4
4/22/2021           Case 6:20-cv-00812-ADA    Document
                                       Meenakshi               50-10 / Architect
                                                 Sharma - Sr. Developer Filed 04/30/21           Page 12 of 66
                                                                                 - Broadridge | LinkedIn

                           Software Engg.
                     People        Meenakshi                                    Sharma                    Join now   Sign in
                           Chandigarh, India

                           Karnika Rawat
                           Homemaker at Royal Oak
                           Noida

                           Cecil Addison
                           Java Architect/Programmer at Education OnLine
                           Brentwood, NY

                           Rashmi Udayashankar
                           Software Engineering Specialist at Hewlett-Packard
                           Bangalore Urban

                           Yelena Berlin
                           Java Software Developer at AT&T
                           Old Bridge, NJ

                           Sameeullah Sharief
                           RF Engineer at Amdocs
                           Plano, TX

                           Soumya Mishra
                           Sr Reporting Analyst
                           Parsippany, NJ

                           Sameeulla Sharief
                           Production Executive & Production Planning
                           Kuwait CIty

                  Show more profiles



                  Others named Meenakshi Sharma
                           Meenakshi Sharma
                           Consultant in surgery at Paras hospitals,Gurgaon
                           Gurgaon

                           Meenakshi sharma
                           Assistant Manager Legal at JK Cement Ltd
                           South Delhi

                           Meenakshi Sharma
                           Principal Software Engineer
                           Bangalore Urban

                           meenakshi sharma
                           Market Researcher Eli Research
                           Faridabad

                           Meenakshi Sharma
                           Branch Manager at Medway Education
                           West Delhi


                  1928 others named Meenakshi Sharma are on LinkedIn


                      See others named Meenakshi Sharma



                  Add new skills with these courses

https://www.linkedin.com/in/meenakshi-sharma-03413329/                                                                         3/4
4/22/2021                    Case 6:20-cv-00812-ADA    Document
                                                Meenakshi               50-10 / Architect
                                                          Sharma - Sr. Developer Filed 04/30/21           Page 13 of 66
                                                                                          - Broadridge | LinkedIn

                                              Java EE 8 Essential Training
                              People          Meenakshi                               Sharma                       Join now   Sign in

                                              Java EE: Servlets and JavaServer Pages (JSP)




                                              Java EE 7: Enterprise JavaBeans (EJB)




                               See all courses



                            Meenakshi’s public profile badge
                            Include this LinkedIn profile on other websites


                                       Meenakshi Sharma
                                       Full Stack Engineer


                                    Sr. Developer / Architect at Broadridge


                                    New Jersey Institute of Technology


                               View profile



                               View profile badges




                   © 2021                                                              About

   Accessibility                                                                       User Agreement

   Privacy Policy                                                                      Cookie Policy

   Copyright Policy                                                                    Brand Policy

   Guest Controls                                                                      Community Guidelines

    Language




https://www.linkedin.com/in/meenakshi-sharma-03413329/                                                                                  4/4
4/22/2021           Case 6:20-cv-00812-ADA         Document
                                Narayan Raman - Principal and DMTS50-10       Filed
                                                                   with Bell Labs   04/30/21
                                                                                  Consulting         Page
                                                                                             - Nokia Bell Labs14   of 66
                                                                                                              | LinkedIn


                     People       Narayan                                 Raman                                     Join now   Sign in




                     Narayan Raman                                                    Nokia Bell Labs
                     Principal and DMTS with Bell Labs Consulting at Nokia Bell
                                                                                      University of Michigan
                     Labs
                     Eatontown, New Jersey · 219 connections


                        Sign in to Connect



                      Activity

                                      Extremity + Environment + Enablement = Human Progress --- Human
                                      progress depends on our ability to augment, harness and handle collective…
                                      Liked by Narayan Raman



                                      ~ 6min of #covid19 induced perspective
                                      Liked by Narayan Raman




                      Experience

                               Principal and DMTS with Bell Labs Consulting
                               Nokia Bell Labs
                               Jun 1995 - Present · 25 years 11 months

                               Murray Hill, New Jersey , USA




                      Education
                               University of Michigan
                               PhD, Business Management

                               1983 - 1987


                               Indian Institute of Management, Calcutta
                               PGDM (MBA) · Finance, Operations Management

                               1973 - 1975


https://www.linkedin.com/in/narayan-raman-55aa0a4/                                                                                       1/4
4/22/2021           Case 6:20-cv-00812-ADA         Document
                                Narayan Raman - Principal and DMTS50-10       Filed
                                                                   with Bell Labs   04/30/21
                                                                                  Consulting         Page
                                                                                             - Nokia Bell Labs15   of 66
                                                                                                              | LinkedIn

                                Indian Institute of Technology, Kanpur
                     People        Narayan
                                BTech · Mechanical Engineering                 Raman                                Join now   Sign in

                                1966 - 1971


                                Patna Collegiate School
                                -




                      Groups
                                Pan IIM Alumni Association
                                -


                                Alcatel-Lucent Technical Academy (Members Only)
                                -


                                Telecoms Professionals: IoT, LTE, M2M, 5G, Internet of Things
                                -


                                IIT Alumni [PanIIT USA]
                                -


                                Alcatel-Lucent
                                -




                         View Narayan’s full profile
                           See who you know in common

                           Get introduced

                           Contact Narayan directly


                              Sign in to view full profile




                   People also viewed
                            Cong Shen
                            Nokia Bell Labs Consulting
                            New York City Metropolitan Area

                            Enoch Wang
                            CEO at Bell Labs Consulting Services
                            Morganville, NJ

                            Prannoy Mandal
                            Mechanical Engineer | CFD | NIT Durgapur '20 | Former Research Intern at DRDO
                            Vadodara

                            Shankar Kasturirangan
                            Director at Bell Labs Consulting - Nokia
                            Brussels Metropolitan Area

                            Anand Kagalkar

https://www.linkedin.com/in/narayan-raman-55aa0a4/                                                                                       2/4
4/22/2021           Case 6:20-cv-00812-ADA         Document
                                Narayan Raman - Principal and DMTS50-10       Filed
                                                                   with Bell Labs   04/30/21
                                                                                  Consulting         Page
                                                                                             - Nokia Bell Labs16   of 66
                                                                                                              | LinkedIn

                            Senior Advisor at Nokia Bell Labs (CTO's Office) Techno Economic Expert, Technology Evolution Analyst
                     People           Narayan                                       Raman                                                  Join now   Sign in
                            Bangalore Urban

                            Kenneth C. Budka
                            Senior Partner, Bell Labs Consulting
                            New Providence, NJ

                            Mohcene MEZHOUDI
                            Senior Consultant Expert at Bell Labs
                            Hoboken, NJ

                            Jeswanth Sai Gopi
                            Final year B.Tech student in NIT Durgapur || Publicity Head at Centre for Cognitive Activities, NIT Durgapur
                            Kolkata

                            Terri Burrier Natoli
                            Associate Bureau Chief, Wireline Competition Bureau, Federal Communications Commission
                            Washington, DC

                            Dr Arvind Gambheer
                            CEO at TUTORPOD LEARNING LLP
                            Bangalore Urban

                   Show more profiles



                   Others named Narayan Raman
                            Narayan Raman
                            Assistant Vice President at Capital India Finance Limited
                            Mumbai

                            Narayan Raman
                            Operations Manager at Willis Processing Services India Pvt. ltd.
                            Mumbai

                            Narayan Raman
                            CEO, Sahi Pro (Tyto Software Pvt. Ltd.)
                            Bangalore Urban

                            Narayan Raman
                            -
                            United Arab Emirates


                   18 others named Narayan Raman are on LinkedIn


                      See others named Narayan Raman



                   Narayan’s public profile badge
                   Include this LinkedIn profile on other websites


                                Narayan Raman
                                Principal and DMTS with Bell Labs Consulting at Nokia Bell Labs


                           Principal and DMTS with Bell Labs Consulting at Nokia Bell Labs


                           University of Michigan


                      View profile




https://www.linkedin.com/in/narayan-raman-55aa0a4/                                                                                                              3/4
4/22/2021                    Case 6:20-cv-00812-ADA         Document
                                         Narayan Raman - Principal and DMTS50-10       Filed
                                                                            with Bell Labs   04/30/21
                                                                                           Consulting         Page
                                                                                                      - Nokia Bell Labs17   of 66
                                                                                                                       | LinkedIn


                             People
                              View profileNarayan
                                          badges                               Raman                                         Join now   Sign in




                    © 2021                                                      About

    Accessibility                                                               User Agreement

    Privacy Policy                                                              Cookie Policy

    Copyright Policy                                                            Brand Policy

    Guest Controls                                                              Community Guidelines

    Language




https://www.linkedin.com/in/narayan-raman-55aa0a4/                                                                                                4/4
4/22/2021            Case 6:20-cv-00812-ADA    Document
                                       Ramesh Nagarajan - Master50-10
                                                                 Solutions Filed
                                                                           Architect04/30/21
                                                                                     - Micro Focus |Page
                                                                                                    LinkedIn18 of 66


                      People        Ramesh                                   Nagarajan                                         Join now   Sign in




                      Ramesh Nagarajan                                                          Micro Focus
                      Providing Smart Digital Transformation Solutions, Empowering
                                                                                                Shanmugha Arts, Science,
                      Over 40,000 Enterprise and SMB Customers Worldwide to
                                                                                                Technology and Research…
                      Succeed in the Digital Economy | Enterprise DevOps Master
                      Solution Architect | MicroFocus.com                                        Websites

                      Fair Lawn, New Jersey · 500+ connections


                         Sign in to Connect



                       About

                       The world has changed. So has the way you’ve “always done business.” Is the fear of embracing digital
                       transformation holding your company back?


                       Micro Focus helps customers pursuing a digital transformation strategy find a balance between speed
                       and pragmatism. Our software removes the need to take the risky “rip and replace” approach so you can
                       run and transform at the same time.


                       This allows you to adapt to evolving market conditions while also exposing new opportunities to achieve
                       long-term success in the digital economy.

                       👉 We call this Smart Digital Transformation.


                       With a broad portfolio that addresses all four core pillars of digital transformation, we’re uniquely
                       positioned to deliver on your primary needs.


                       🔷 We deliver a holistic set of integrated solutions, so our customers can digitally transform according to
                       their unique needs and priorities.

                       🔷 We allow customers to bridge the existing and the emerging, so they can run and transform the
                       business at the same time.

                       🔷 We supplement our solutions with an advanced analytics ecosystem to deliver optimal insights and
                       efficiencies. We provide a choice, and deliver maximum flexibility, to remove barriers to strategic
                       initiatives.

                       🔷 We put our customers at the center of our universe and deliver what they truly need, which we call
                       customer-centric innovation.

                       At Micro Focus, we offer Application Delivery Management software and solutions that enable your team
                       to deliver high-quality apps with greater speed and agility.

https://www.linkedin.com/in/rameshnagarajanprofile/                                                                                                 1/8
4/22/2021            Case 6:20-cv-00812-ADA    Document
                                       Ramesh Nagarajan - Master50-10
                                                                 Solutions Filed
                                                                           Architect04/30/21
                                                                                     - Micro Focus |Page
                                                                                                    LinkedIn19 of 66


                      People        Ramesh
                       I would like to                                          it is for Program, Project Management, Dev, Join now
                                                                          Nagarajan
                                       see automation wherever possible whether                                                        Sign in
                       QA, Operations management or for daily mundane activities. The goal is to channel the energy in
                       innovation and finding solutions to complex problems that will lead to a better tomorrow.
                       My primary focus is to help the customers and prospects to automate, manage, centralize and optimize
                       IT to meet the demands of business requirements in an ever changing market place.
                       Ready to join the nearly 40,000 companies we’ve been able to help digitally transform, including 98 of
                       the Fortune 100 worldwide? Contact me today!

                       Ramesh.nagarajan@microfocus.com


                       Specialties: Digital Transformation | Technology Sales | Project and Portfolio Management | Application
                       Lifecycle Management | Functional Testing | Performance Engineering | Service Virtualization




                       Activity
                                         Photo
                                         Liked by Ramesh Nagarajan




                                         Naveen Kumar Karakavalasa, great job presenting today at MicroFocus
                                         Universe 2021. Performance testing continues to grow in complexity and
                                         importance…
                                         Liked by Ramesh Nagarajan


                                         Micro Focus ADM Elements Newsletter Nov - Dec 2020 Edition
                                         https://lnkd.in/eJUGrpy. Take a sneak peek at the latest Micro Focus ADM
                                         Releases…
                                         Shared by Ramesh Nagarajan


                           Sign in to see all activity




                       Experience

                                 Master Solutions Architect
                                 Micro Focus
                                 Sep 2017 - Present · 3 years 8 months
                                 Greater New York City Area
                                 As a Master Solution Architect with Micro Focus, I serve as the technical expert in the sales
                                 process to drive the sale and adoption of the company’s Application Delivery Management
                                 solutions. I report to Mark Nadasdi, Technical Sales Director of Micro Focus.


                                 My two decades of experience in Application Delivery Management has helped me understand
                                 how our customers can deploy technologies that fit within their overall business needs.


                                 With a broad software portfolio, backed by a…

                                 Show more


                                 Solution Architect
                                 Hewlett-Packard
                                 Feb 2015 - Aug 2017 · 2 years 7 months

https://www.linkedin.com/in/rameshnagarajanprofile/                                                                                              2/8
4/22/2021            Case 6:20-cv-00812-ADA    Document
                                       Ramesh Nagarajan - Master50-10
                                                                 Solutions Filed
                                                                           Architect04/30/21
                                                                                     - Micro Focus |Page
                                                                                                    LinkedIn20 of 66

                                Greater New York City Area
                      People       Ramesh                                     Nagarajan                                           Join now   Sign in




                                Presales Lead / Solution Architect - HP Solutions
                                SKY IT GROUP
                                Jan 2008 - Jan 2015 · 7 years 1 month
                                Assist sales team to qualify, position, validate technical details and close sales of Software,
                                Training & Consulting related to HP BTO Portfolio products and services.


                                Conduct assessment, identify gaps, formulate test strategy and propose road-map to optimize
                                IT and align IT efforts with business goals.


                                Conduct demo and proof of concept for HP SOA, Quality Center, QTP, Performance Center,
                                LoadRunner, Application Security Center, BAC & Sitescope products.


                                Estimate level of…

                                Show more


                                Infrastructure and Performance Test Manager
                                Bunge Global Agribusiness
                                Jul 2005 - Jan 2008 · 2 years 7 months




                                Test Strategy Consultant / Solution Architect
                                ADP
                                Jun 2005 - Jul 2005 · 2 months


                                Test Management Consultant
                                Stryker Orthopaedics
                                Mar 2005 - May 2005 · 3 months




                                Performance Test Lead
                                Equity One
                                Nov 2004 - Mar 2005 · 5 months




                                Performance Test Lead
                                Aventis
                                Aug 2002 - Oct 2004 · 2 years 3 months



                                Senior Automation Engineer

https://www.linkedin.com/in/rameshnagarajanprofile/                                                                                                    3/8
4/22/2021            Case 6:20-cv-00812-ADA    Document
                                       Ramesh Nagarajan - Master50-10
                                                                 Solutions Filed
                                                                           Architect04/30/21
                                                                                     - Micro Focus |Page
                                                                                                    LinkedIn21 of 66

                                Credit Suisse First Boston
                      People       Ramesh                                   Nagarajan                                            Join now   Sign in
                                Dec 2001 - Jul 2002 · 8 months




                                Performance Test Lead
                                EBS
                                Dec 2000 - Nov 2001 · 1 year




                       Education
                                Shanmugha Arts, Science, Technology and Research Academy
                                Engineering

                                1989 - 1993




                       Licenses & Certifications
                                AWS Certified Cloud Practitioner
                                Amazon Web Services (AWS)
                                Issued Dec 2020 · Expires Dec 2023
                                See credential




                       Publications
                        Building a resilient approach to remote working
                        Digitalization World · May 10, 2020
                        In responding to the COVID-19 pandemic, businesses across the world have had to make rapid changes
                        to their working processes, rolling out capacity for remote work, online collaboration, and access to
                        essential data and tools to whole workforces. Micro Focus Global Head of Strategy and Solutions, Joe
                        Garber, discusses the potential benefits of working-from-home, and the shift in thinking from IT teams
                        as businesses adapt to the existence of walls beyond the office.

                        See publication


                        Powering Digital Transformation
                        Micro Focus · January 11, 2020
                        Digital Transformation touches almost every part of your organization. Micro Focus can help you win at
                        enterprise digital transformation.

                        See publication




                       Projects
                        Micro Focus INSPIRE
                        -



https://www.linkedin.com/in/rameshnagarajanprofile/                                                                                                   4/8
4/22/2021            Case 6:20-cv-00812-ADA    Document
                                       Ramesh Nagarajan - Master50-10
                                                                 Solutions Filed
                                                                           Architect04/30/21
                                                                                     - Micro Focus |Page
                                                                                                    LinkedIn22 of 66

                       Through the five pillars of Micro Focus INSPIRE, we aim to continue our commitment to behave
                      People
                       responsibly Ramesh                                    Nagarajan
                                   and ethically, to contribute to social economic                                              Join now
                                                                                   development, to improve the quality of life of          Sign in
                        our workforce, to be a responsible partner for our customers and contribute to our local communities
                        and society. The Five Pillars of Micro Focus INSPIRE are: Employees, Marketplace, Ethics & Values,
                        Environment & Sustainability, and Community & Social Impact.

                        See project


                        Tech She Can
                        -
                        Micro Focus is committed to supporting the Tech She Can Charter. Attracting and recruiting diverse
                        talent is important for all industries but critical for technology. Those creating the software, upon which
                        we all rely, must be representative of society. As the largest tech company in the FTSE 100, Micro Focus
                        is committed to helping inspire young girls to consider tech careers.

                        See project




                       Groups
                                 HPE Service Provider Community
                                 -


                                 LoadRunner Enterprise
                                 -


                                 QAGuild Network - Quality Assurance and Software Testing
                                 -


                                 Load & performance testing
                                 -


                                 Software Testing and Quality Assurance group
                                 -


                                 Software Quality Assurance.SQA
                                 -


                       Show 8 more groups




                       Recommendations
                       A preview of what LinkedIn members have to say about Ramesh:



                       “    Ramesh is one of the best LoadRunner gurus on the market. His ability to work in a sometimes hostile
                            environment and focus on results is brilliant and seldom seen. If I had to start a Mercury LoadRunner
                            practice, I would hire Ramesh into it to mentor my junior staff.


                       1 person has recommended Ramesh


                            Sign in to view




https://www.linkedin.com/in/rameshnagarajanprofile/                                                                                                  5/8
4/22/2021            Case 6:20-cv-00812-ADA    Document
                                       Ramesh Nagarajan - Master50-10
                                                                 Solutions Filed
                                                                           Architect04/30/21
                                                                                     - Micro Focus |Page
                                                                                                    LinkedIn23 of 66


                          View Ramesh’s
                      People   Ramesh                full profile                 Nagarajan                                                  Join now   Sign in

                            See who you know in common

                            Get introduced

                            Contact Ramesh directly


                                 Sign in to view full profile




                    People also viewed
                             Mohamed Rafeek
                             Manager Infra at HCL America
                             Littleton, CO

                             Weldon Lori
                             Branch Manager at Scott County Library System
                             New Prague, MN

                             Brian O'Donnell
                             Account Executive at Micro Focus
                             Harris, MN

                             Lori Weldon
                             Research & Prospect Management Analyst at Oregon Health & Science University Foundation
                             Portland, OR

                             Steven Rowan
                             Sr Program Manager, Master Data at Baxter International Inc.
                             Greater Chicago Area

                             Rajkumar Sudhan
                             Sr.Network Engineer at Western Union
                             Pune

                             Cassandra Fava, JD, MBA
                             Procurement Manager at Western Union
                             Aurora, CO

                             Ravishankkar Logaiyan Venkatesalu
                             Customer Solutions Specialist at Stellar
                             Greater Melbourne Area

                             Randy Lockridge
                             Empowering Enterprise and SMB Leaders to Reach their Business Objectives through Digital Transformation | Sr.
                             Solutions Engineer | MicroFocus.com
                             Atlanta Metropolitan Area

                             Rajasekhar Reddy
                             Preventive officer at Indian Customs
                             Chennai

                    Show more profiles



                    Others named Ramesh Nagarajan
                             Ramesh Nagarajan
                             -
                             Greater Sydney Area

                             Ramesh Nagarajan
https://www.linkedin.com/in/rameshnagarajanprofile/                                                                                                               6/8
4/22/2021                     Case 6:20-cv-00812-ADA    Document
                                                Ramesh Nagarajan - Master50-10
                                                                          Solutions Filed
                                                                                    Architect04/30/21
                                                                                              - Micro Focus |Page
                                                                                                             LinkedIn24 of 66
                                      Ramesh Nagarajan
                                      Nuvoco vistas corp ltd
                               People          Ramesh                                       Nagarajan                                                 Join now   Sign in
                                      Chennai

                                      Ramesh Nagarajan
                                      Owner, N Ramesh consultancy services
                                      Chennai

                                      Ramesh Nagarajan
                                      Global Tech Leader | Cloud Specialist | CIO | IT Strategy, Consulting, Business Transformation & New Practice
                                      Building | Ex SVP, Global Head - Cloud Practice, Wipro
                                      Bangalore Urban

                                      Ramesh Nagarajan
                                      Director at ADENPRO
                                      Bangalore Urban


                             94 others named Ramesh Nagarajan are on LinkedIn


                                See others named Ramesh Nagarajan



                             Add new skills with these courses
                                               Software Testing Foundations: Testing throughout the SDLC




                                               Software Testing: Tools


                                               JMeter: Performance and Load Testing




                                See all courses



                             Ramesh’s public profile badge
                             Include this LinkedIn profile on other websites


                                        Ramesh Nagarajan
                                        Providing Smart Digital Transformation Solutions, Empowering Over 40,000 Enterprise and SMB Customers
                                        Worldwide to Succeed in the Digital Economy | Enterprise DevOps Master Solution Architect | MicroFocus.com

                                     Master Solutions Architect at Micro Focus


                                     Shanmugha Arts, Science, Technology and Research Academy


                                View profile



                                View profile badges




                    © 2021                                                                   About

    Accessibility                                                                            User Agreement

    Privacy Policy                                                                           Cookie Policy

    Copyright Policy                                                                         Brand Policy

    Guest Controls                                                                           Community Guidelines

https://www.linkedin.com/in/rameshnagarajanprofile/                                                                                                                        7/8
4/22/2021            Case 6:20-cv-00812-ADA    Document
                                       Ramesh Nagarajan - Master50-10
                                                                 Solutions Filed
                                                                           Architect04/30/21
                                                                                     - Micro Focus |Page
                                                                                                    LinkedIn25 of 66

    Language
                      People        Ramesh                          Nagarajan                                   Join now   Sign in




https://www.linkedin.com/in/rameshnagarajanprofile/                                                                                  8/8
4/22/2021           Case 6:20-cv-00812-ADA Document     50-10
                                            Johan van Besouw        Filed
                                                             - Retired      04/30/21
                                                                       - none | LinkedIn Page 26 of 66

                     People       Johan                                 van Besouw                              Join now   Sign in




                     Johan van Besouw                                                none
                     Retired at none
                     Salem, Oregon · 309 connections


                        Sign in to Connect



                      Activity

                                       Such a thoughtful gesture by the Prisma Cloud team, means a lot! Thank
                                       you :) Varun Badhwar Satyam Sinha #prismacloud #paloaltonetworks
                                       Liked by Johan van Besouw



                                       A true story. Hope you like it
                                       Liked by Johan van Besouw




                      Experience

                               Retired
                               none
                               Mar 2020 - Present · 1 year 2 months



                               Product Line Manager
                               Nokia
                               Aug 2000 - Present · 20 years 9 months


                               Product Line Manager
                               Alcatel-Lucent Technologies
                               2000 - Mar 2020 · 20 years




https://www.linkedin.com/in/johan-van-besouw-7459b919/                                                                               1/3
4/22/2021           Case 6:20-cv-00812-ADA Document     50-10
                                            Johan van Besouw        Filed
                                                             - Retired      04/30/21
                                                                       - none | LinkedIn Page 27 of 66
                                 Product Line Manager
                     People        Johan
                                 Nortel                                          van Besouw         Join now   Sign in

                                 May 1994 - Aug 2000 · 6 years 4 months



                                 Trainer / Operations Manager
                                 Isiran
                                 1973 - 1975 · 2 years

                                 Isiran, Tehran




                         View Johan’s full profile
                           See who you know in common

                           Get introduced

                           Contact Johan directly


                              Sign in to view full profile




                   People also viewed
                            Luc Soetewey
                            --
                            Antwerp Metropolitan Area

                            Marc Moorthamer
                            ere-directeur bij Reynaertschool Kruibeke
                            Ghent Metropolitan Area

                            Joëlle Op t Eynde
                            Administratief medewerker
                            Geistingen

                            Jan Michiels
                            verpleegkundige at Heilig Hart ziekenhuis Mol
                            Oud-Turnhout

                            Pierre Klingbiel
                            Technician
                            South Africa

                            Guido Luyts
                            IP Business Management
                            Limburg

                            Giovanni Del Grande
                            Lead TPM presso Nokia
                            Milan

                            Antonia Arapitsa
                            Geschäftsführerin bei Marina & Yachting Hellas EPE
                            Greece

                            Erik Flothmann
                            Augmented Reality / Virtual reality innovation team NokiaEDU at Nokia
                            Antwerp Metropolitan Area

                            Svend Jessen
https://www.linkedin.com/in/johan-van-besouw-7459b919/                                                                   2/3
4/22/2021                     Case 6:20-cv-00812-ADA Document     50-10
                                                      Johan van Besouw        Filed
                                                                       - Retired      04/30/21
                                                                                 - none | LinkedIn Page 28 of 66
                                      Solutions Architect at Harmonic Inc
                               People          Johan                                  van Besouw              Join now   Sign in
                                      South Denmark, Denmark

                             Show more profiles



                             Add new skills with these courses
                                               CCNP Routing (300-101) Cert Prep: 2 Internet Connectivity




                                               CompTIA Network+ (N10-007) Cert Prep: 6 Advanced IP
                                               Networking




                                               5G Technology Strategy: Next-Generation Mobile Networking




                                See all courses



                             Johan’s public profile badge
                             Include this LinkedIn profile on other websites


                                        Johan van Besouw
                                        Retired at none


                                     Retired at none


                                View profile



                                View profile badges




                    © 2021                                                             About

    Accessibility                                                                      User Agreement

    Privacy Policy                                                                     Cookie Policy

    Copyright Policy                                                                   Brand Policy

    Guest Controls                                                                     Community Guidelines

    Language




https://www.linkedin.com/in/johan-van-besouw-7459b919/                                                                             3/3
4/22/2021           Case 6:20-cv-00812-ADA      Document
                                      Kamakshi Sridhar         50-10
                                                       - VP Research      Filed 04/30/21
                                                                     and Development - Sandvine |Page
                                                                                                  LinkedIn29 of 66


                     People        Kamakshi                               Sridhar                                             Join now   Sign in




                      Kamakshi Sridhar                                                       Sandvine
                      VP Research and Development
                                                                                             Massachusetts Institute of
                      Dallas-Fort Worth Metroplex · 500+ connections
                                                                                             Technology

                         Sign in to Connect



                       About

                       Leading a team to build innovative 5G cloud native products leveraging networking, analytics and ML.
                       With over 20 years of wireless and wireline networking experience, I provide strategic engineering
                       leadership, technology vision with effective business execution for Sandvine's 5G and network
                       automation endeavors. Lead author of 50+ US patents, several publications and industry whitepapers.
                       Adjunct Professor at Southern Methodist University (SMU) Dallas.



                       Experience

                                Sandvine
                                3 years 2 months

                                VP Research and Development
                                Jun 2020 - Present · 11 months
                                Plano, Texas, United States
                                5G cloud native product development

                                VP Automation Innovation
                                Mar 2018 - Jun 2020 · 2 years 4 months
                                Plano
                                - Led a team that built innovative network automation and customer care enablement usecases
                                for 4G/5G, cable and fixed access operators, with provable ROI, integrated in Sandvine
                                portfolio.
                                - Fostered a fail-fast environment and built team members expertise.
                                - Collaborated with PLM to help build roadmaps and positioned solutions with strategic
                                insights to executives (CTO/VP/R&D) at operators worldwide and led hands-on POC
                                engagements for various automation usecases.


                                Southern Methodist University
                                8 years 5 months




https://www.linkedin.com/in/kamakshi-sridhar-91496a2/                                                                                              1/6
4/22/2021           Case 6:20-cv-00812-ADA      Document
                                      Kamakshi Sridhar         50-10
                                                       - VP Research      Filed 04/30/21
                                                                     and Development - Sandvine |Page
                                                                                                  LinkedIn30 of 66


                     People        Kamakshi                               Sridhar                                 Join now   Sign in




                                Adjunct Professor, Dept. of Electrical Engineering
                                Jan 2013 - Present · 8 years 4 months
                                Dallas/Fort Worth Area
                                Spring semester: EETS8317 Switching and Quality of Service in IP Networks
                                Fall semester: EETS8316 Introduction to Wireless Networks

                                Electrical Engineering Executive Board Member
                                Dec 2012 - Present · 8 years 5 months


                                Electrical Engineering Industrial Advisory Council Member. President since
                                September 2019
                                University of Texas at Dallas
                                Sep 2016 - Present · 4 years 8 months

                                Richardson Texas




                                Nokia
                                17 years

                                Director and Distinguished Member of Technical Staff, Mobile Networks Chief
                                Technology Office
                                Jan 2016 - Mar 2018 · 2 years 3 months
                                Plano, Texas
                                LTE and 5G RAN/ML Algorithm Innovation.


                                Director and Distinguished Member of Technical Staff, Wireless Chief Technology
                                Office
                                Oct 2009 - Jan 2016 · 6 years 4 months
                                Plano TX
                                Member Alcatel Lucent Technical Academy



                                Principal, Wireless Chief Technology Office
                                May 2008 - Sep 2009 · 1 year 5 months
                                Distinguished Member of Technical Staff
                                Member Alcatel Lucent Technical Academy


                                Manager, Advanced Data Networks, Bell Labs
                                Dec 2006 - May 2008 · 1 year 6 months


                                Manager Research and Innovation
                                Mar 2004 - Dec 2006 · 2 years 10 months


                                Senior Research Scientist, Research and Innovation
                                Apr 2001 - Apr 2004 · 3 years 1 month


                                Individual Contributor, Wireless Systems Engineering
                                Nortel

https://www.linkedin.com/in/kamakshi-sridhar-91496a2/                                                                                  2/6
4/22/2021           Case 6:20-cv-00812-ADA      Document
                                      Kamakshi Sridhar         50-10
                                                       - VP Research      Filed 04/30/21
                                                                     and Development - Sandvine |Page
                                                                                                  LinkedIn31 of 66

                                1997 - 2001 · 4 years
                     People        Kamakshi                                Sridhar                                            Join now   Sign in




                                Member of Technical Staff, Bell Laboratories
                                Lucent Technologies
                                Nov 1995 - Jul 1997 · 1 year 9 months


                                Summer Intern
                                General Electric Corporate R&D
                                May 1991 - Aug 1991 · 4 months
                                Schenectady, NY
                                1 US Patent



                       Education

                                Massachusetts Institute of Technology
                                Executive Certificate in Management and Leadership, Sloan School of Management

                                2011 - 2012


                                Massachusetts Institute of Technology
                                S.M('91) and Ph.D('95) · Electrical Engineering and Computer Science

                                1989 - 1995
                                National Science Foundation Graduate Fellow (1989-1992)
                                Electromagnetics, Power Electronics and Control, Digital Signal Processing, State and Parameter
                                Estimation, Optimization.


                                Indian Institute of Technology (Banaras Hindu University), Varanasi
                                B.Tech · Electronics Engineering
                                1985 - 1989




                       Licenses & Certifications

                                Machine Learning Foundations: A Case Study Approach
                                Coursera Course Certificates
                                Credential ID R56YTECMDX3B
                                See credential




                       Groups
                                Alcatel-Lucent Technical Academy (Members Only)
                                -


                                RF Planning and Optimization Consultants
                                -


                                SDN & NFV Network Transformation
                                -


https://www.linkedin.com/in/kamakshi-sridhar-91496a2/                                                                                              3/6
4/22/2021           Case 6:20-cv-00812-ADA      Document
                                      Kamakshi Sridhar         50-10
                                                       - VP Research      Filed 04/30/21
                                                                     and Development - Sandvine |Page
                                                                                                  LinkedIn32 of 66


                     People
                                Telecom AI, ML & Big Data                                                                                     Join now   Sign in
                                    Kamakshi                                       Sridhar
                                -


                                Zero Touch & Carrier Automation
                                -


                                MIT Massachusetts Institute of Technology Alumni
                                -


                       Show 8 more groups




                          View Kamakshi’s full profile
                            See who you know in common

                            Get introduced

                            Contact Kamakshi directly


                              Sign in to view full profile




                   People also viewed
                            Kavi Kanasupramaniam
                            Senior Director Of Engineering at Sandvine
                            Waterloo, ON

                            Wissam Muslimany, MBA
                            Sr. Director, Customer Success Engineering at Sandvine
                            Lebanon

                            Samer Bahsoun
                            Customer Success Director, Engineering Services at Sandvine
                            Lebanon

                            Vibhu Dubey
                            Technical product owner at Sandvine
                            Waterloo, ON

                            Samir Marwaha
                            Chief Marketing Officer
                            Dallas-Fort Worth Metroplex

                            Don Brunton
                            Business Process Management | Lean Six Sigma | Project & Program Management | Improving Cost, Quality &
                            Delivery
                            Dallas-Fort Worth Metroplex

                            Nicolas St-Pierre
                            Technology Expert, Entrepreneur, and Evangelist on Service Providerss, 5G, Cloud, Security, and Intelligent Traffic
                            Management.
                            Mississauga, ON

                            Matthew Ruehle
                            Sr. Software Development Professional
                            Midlothian, TX


https://www.linkedin.com/in/kamakshi-sridhar-91496a2/                                                                                                              4/6
4/22/2021           Case 6:20-cv-00812-ADA      Document
                                      Kamakshi Sridhar         50-10
                                                       - VP Research      Filed 04/30/21
                                                                     and Development - Sandvine |Page
                                                                                                  LinkedIn33 of 66

                           Leeanne Swinston
                     People     Kamakshi                                      Sridhar                         Join now   Sign in
                             Office Administrator at Sandvine
                             Greater Kitchener-Cambridge-Waterloo Metropolitan Area

                             Jeff Kupp
                             CFO at Sandvine
                             Dallas, TX

                   Show more profiles



                   Others named Kamakshi Sridhar
                             Kamakshi Sridhar
                             Officer at wipro limited
                             Chennai

                             Kamakshi S.
                             Cloud Platform Senior Engineer
                             Seattle, WA

                             Kamakshi Sridhar
                             Engineer
                             Toledo, Ohio Metropolitan Area

                             Kamakshi Sridhar
                             --
                             India


                   5 others named Kamakshi Sridhar are on LinkedIn


                       See others named Kamakshi Sridhar



                   Add new skills with these courses
                                      Learning the Microsoft Edge Browser


                                      Securing the IoT: Introduction



                                      IoT Foundations: Low-Power Wireless Networking




                       See all courses



                   Kamakshi’s public profile badge
                   Include this LinkedIn profile on other websites


                              Kamakshi Sridhar
                              VP Research and Development


                           VP Research and Development at Sandvine


                           Massachusetts Institute of Technology


                       View profile


https://www.linkedin.com/in/kamakshi-sridhar-91496a2/                                                                              5/6
4/22/2021                    Case 6:20-cv-00812-ADA      Document
                                               Kamakshi Sridhar         50-10
                                                                - VP Research      Filed 04/30/21
                                                                              and Development - Sandvine |Page
                                                                                                           LinkedIn34 of 66


                             People
                              View profileKamakshi
                                          badges                            Sridhar                                    Join now   Sign in




                    © 2021                                                  About

    Accessibility                                                           User Agreement

    Privacy Policy                                                          Cookie Policy

    Copyright Policy                                                        Brand Policy

    Guest Controls                                                          Community Guidelines

    Language




https://www.linkedin.com/in/kamakshi-sridhar-91496a2/                                                                                       6/6
4/22/2021            Case 6:20-cv-00812-ADA           Document
                               Anurag Srivastava - Senior             50-10
                                                          Vice President,         Filed
                                                                          Corporate       04/30/21
                                                                                    Strategy              Page- FIS
                                                                                             & Strategic Finance 35| of 66
                                                                                                                     LinkedIn


                      People        Anurag                                   Srivastava                                           Join now   Sign in




                      Anurag Srivastava                                                        FIS
                      Unlocking shareholder value with expertise in strategy,
                                                                                               NYU Stern School of Business
                      corporate finance and M&A (FIS | McKinsey | NYU)
                      Cincinnati, Ohio · 326 connections


                          Sign in to Connect



                        About

                        Experience summary:

                        • 20+ years of total work experience. 12+ years in Investment Banking, Management Consulting and
                        Corporate roles covering broad array of Strategy and Corporate Finance topics.


                        • Senior executive with a strong track record of building and leading high-performing teams, and directly
                        working with top leadership (Board members, CEO, CFO, COO) to drive enterprise decision-making.


                        • Broader leadership experience of tackling a range of strategy and finance topics, including corporate
                        strategy, growth strategy, strategic / financial planning, portfolio management, capital allocation,
                        performance management/KPIs, M&A diligence/integration, capital markets, and investment valuation.


                        • Deep expertise of bringing shareholder value perspective to enterprise decision-making on Strategy,
                        Finance and Transaction topics. Deep know-how of linkages between operating performance and
                        company’s capital markets performance as well as investor / analyst perspective.



                        Activity
                                            It's #FellowSpotlightFriday! First up, Ernie Bio is a NSI Visiting Fellow and
                                            Principal at Forgepoint Capital! Cybersecurity tech is what Ernie is…
                                            Liked by Anurag Srivastava



                                            "By the time the pandemic hit we really had the heavy lifting on the
                                            integration [of Worldpay] complete," Gary Norcross, Chairman, President
                                            and CEO…
                                            Liked by Anurag Srivastava


                                            Keystone welcomes Mary Beth Joyce as our first VP of Finance! Skilled at
                                            helping companies expand and scale, she’s worked at Alfred, McKinsey &…

https://www.linkedin.com/in/asrivastava1/                                                                                                              1/4
4/22/2021            Case 6:20-cv-00812-ADA           Document
                               Anurag Srivastava - Senior             50-10
                                                          Vice President,         Filed
                                                                          Corporate       04/30/21
                                                                                    Strategy              Page- FIS
                                                                                             & Strategic Finance 36| of 66
                                                                                                                     LinkedIn

                                          Liked by Anurag Srivastava
                      People           Anurag                                 Srivastava                                            Join now   Sign in


                           Sign in to see all activity




                        Experience

                                 Senior Vice President, Corporate Strategy & Strategic Finance
                                 FIS
                                 2019 - Present · 2 years

                                 Cincinnati, Ohio
                                 Driving corporate strategy, strategic planning, financial target setting and capital allocation post
                                 FIS Worldpay merger.


                                 Management Consultant — Strategy & Corporate Finance Practice
                                 McKinsey & Company
                                 2011 - 2019 · 8 years

                                 New york, NY
                                 Deep experience of advising C-Suite leaders and Corporate Boards on a variety of corporate
                                 finance and strategy topics, including portfolio strategy, growth strategy, strategic/financial
                                 planning, optimal capital allocation, M&A diligence and investment valuation, finance function
                                 processes/KPIs and performance management.


                                 Strong hands-on experience (incl. modeling) of bringing shareholder value lens to business
                                 challenges on topics of strategy, finance, M&A and operations, including IPO…

                                 Show more


                                 Vice President, Investment Banking
                                 Credit Suisse
                                 2008 - 2011 · 3 years
                                 New York, NY
                                 Led quant team on bond trading desk within the fixed-income division. Primarily responsible for
                                 modeling, analysis and pricing of various bonds and derivatives securities (e.g., credit default
                                 swaps).


                                 Member of Techincal Staff (R&D Engineer)
                                 Nokia Bell Labs
                                 2000 - 2008 · 8 years
                                 • Invented new technologies and products in networking and software space, and led
                                 engineering team to develop them into full-fledge products.


                                 • Shaped R&D strategy; evangelized state-of-the-art technologies at trade-shows and industry
                                 conferences


                                 • 15+ U.S. Patents granted. Published research in leading technology conferences, and served
                                 on conference committees.



                                 SELECTED AWARDS, HONORS:
                                 • Winner of Thomas Alva Edison Patent Award awarded by R&D Council of New…

                                 Show more



https://www.linkedin.com/in/asrivastava1/                                                                                                                2/4
4/22/2021            Case 6:20-cv-00812-ADA           Document
                               Anurag Srivastava - Senior             50-10
                                                          Vice President,         Filed
                                                                          Corporate       04/30/21
                                                                                    Strategy              Page- FIS
                                                                                             & Strategic Finance 37| of 66
                                                                                                                     LinkedIn


                       Education
                      People   Anurag                                         Srivastava                                        Join now   Sign in


                                 NYU Stern School of Business
                                 Master of Business Administration - MBA · Business Administration and Management, General
                                 Activities and Societies: Graduated in the top ten percent of the MBA class


                                 Indian Institute of Science (IISc)
                                 Master's degree · Computer Science & Engineering


                                 M.M.M. Malviya Engg. College, Gorakhpur India
                                 Bachelor of Engineering - BE · Electronics Engineering
                                 - Finished 1st in Graduate Aptitude Test in Engineering (GATE) in the entire undergrad class with
                                 a 99.80 percentile. GATE is a country-wide exam used for graduate school admissions in India.


                                 - Finished 2nd in the class in overall grade point average.



                        Publications

                        Are your strategy discussions stuck in an echo chamber?
                        McKinsey on Finance

                        See publication


                        Is a leverage reckoning coming?
                        McKinsey on Finance

                        See publication


                        What’s next for semiconductor profits and value creation?
                        McKinsey on Finance

                        See publication




                        Patents

                        Inventor of 15+ US Patents in areas of networking, content routing technologies
                        United States · -

                        See patent




                           View Anurag’s full profile
                             See who you know in common

                             Get introduced

                             Contact Anurag directly


                               Sign in to view full profile




https://www.linkedin.com/in/asrivastava1/                                                                                                            3/4
4/22/2021                     Case 6:20-cv-00812-ADA           Document
                                        Anurag Srivastava - Senior             50-10
                                                                   Vice President,         Filed
                                                                                   Corporate       04/30/21
                                                                                             Strategy              Page- FIS
                                                                                                      & Strategic Finance 38| of 66
                                                                                                                              LinkedIn

                             Others named Anurag Srivastava
                               People     Anurag                                             Srivastava                                              Join now   Sign in
                                     Anurag Srivastava
                                      Founder at Maxxscoreads
                                      Gurgaon

                                      anurag srivastava
                                      Chief Executive Officer at U P Coop Banks Federation
                                      Lucknow

                                      Anurag Srivastava
                                      Sr. Executive Excise at M/s SUPREME INDUSTRIES LTD
                                      Gwalior

                                      Anurag Srivastava
                                      -
                                      South Delhi

                                      Anurag Srivastava
                                      Senior Software Engineer at FIS
                                      Noida


                             1453 others named Anurag Srivastava are on LinkedIn


                                See others named Anurag Srivastava



                             Anurag’s public profile badge
                             Include this LinkedIn profile on other websites


                                          Anurag Srivastava
                                          Unlocking shareholder value with expertise in strategy, corporate finance and M&A (FIS | McKinsey | NYU)


                                     Senior Vice President, Corporate Strategy & Strategic Finance at FIS


                                     NYU Stern School of Business


                                View profile



                                View profile badges




                    © 2021                                                                    About

    Accessibility                                                                             User Agreement

    Privacy Policy                                                                            Cookie Policy

    Copyright Policy                                                                          Brand Policy

    Guest Controls                                                                            Community Guidelines

    Language




https://www.linkedin.com/in/asrivastava1/                                                                                                                                 4/4
4/22/2021            Case 6:20-cv-00812-ADA      Document
                                       Pankaj Risbood           50-10
                                                      - Bengaluru           Filed
                                                                  Area, India        04/30/21
                                                                              | Professional Profile | Page
                                                                                                       LinkedIn 39 of 66


                      People           Pankaj                                Risbood                                          Join now   Sign in




                       Pankaj Risbood
                       Chief Technology Officer at Zendrive. Hiring for Eng, DS and PM positions ( bit.ly/ZendriveCareers )
                       Bengaluru Area, India · 500+ connections


                          Sign in to Connect



                        Activity

                                          Super proud of Pranav (my younger son) grade 9 ! The pandemic got good
                                          of him and has been working incessantly on honing his skills as a
                                          programmer…
                                          Liked by Pankaj Risbood


                                          I was presented an award at the Salesforce Anywhere Sales Kickoff last
                                          week. I protect and grow our revenue through high touch engagement with
                                          our…
                                          Liked by Pankaj Risbood


                                          It's been a month now since I left Zendrive. Even after I left the organisation,
                                          my team lead at Zendrive Atul Manwar still decided to recognise all…
                                          Liked by Pankaj Risbood




                           Sign in to see all activity




                        Publications

                        Beyond rapid provisioning: Driving value-added services on control plane foundations.
                        Bell Labs Technical Journal · 2006

                        See publication


                        Differential delay aware routing for Ethernet over SONET/SDH.
                        IEEE INFOCOM · 2005

                        See publication


                        The BEST challenge for next-generation Ethernet services.

https://www.linkedin.com/in/risbood/                                                                                                               1/5
4/22/2021            Case 6:20-cv-00812-ADA      Document
                                       Pankaj Risbood           50-10
                                                      - Bengaluru           Filed
                                                                  Area, India        04/30/21
                                                                              | Professional Profile | Page
                                                                                                       LinkedIn 40 of 66

                       IEEE INFOCOM · 2005
                      People     Pankaj                                       Risbood                               Join now   Sign in
                        See publication


                        Low Overhead Protection for Ethernet over SONET Transport
                        IEEE INFOCOM · 2004

                        See publication


                        Mobipack Optimal Hitless SONET Defragmentation in Near-Optimal Cost.
                        IEEE INFOCOM · 2004

                        See publication


                        IP-Subnet Aware Routing in WDM Mesh Networks
                        IEEE INFOCOM · 2003

                        See publication




                        Patents
                        Route precomputation method and apparatus for bandwidth guaranteed traffic
                        Issued October 12, 2010 · United States · 7,813,270

                        See patent


                        Methods and apparatus for optimizing utilization in reconfigurable optical add-drop
                        mulitplexer based ring network
                        Issued May 11, 2010 · United States · 7,715,716

                        See patent


                        Methods and apparatus for optimizing utilization in a ring network
                        Issued February 9, 2010 · United States · 7,660,525

                        See patent


                        Methods and apparatus for optimizing utilization in a ring networ
                        Issued February 9, 2010 · United States · 7,660,525

                        See patent


                        Route determination method and apparatus for virtually-concatenated data traffic
                        Issued April 14, 2009 · United States · 7,518,990

                        See patent


                        Data path provisioning in a reconfigurable data network
                        Issued September 16, 2008 · United States · 7,426,186

                        See patent


                        Fast restoration for virtually-concatenated data traffic
                        Issued August 12, 2008 · United States · 7,411,900



https://www.linkedin.com/in/risbood/                                                                                                     2/5
4/22/2021            Case 6:20-cv-00812-ADA      Document
                                       Pankaj Risbood           50-10
                                                      - Bengaluru           Filed
                                                                  Area, India        04/30/21
                                                                              | Professional Profile | Page
                                                                                                       LinkedIn 41 of 66


                      People
                       See patent Pankaj                                         Risbood                                                Join now   Sign in


                        Differential delay constrained routing for virtually-concatenated data traffic
                        Issued August 5, 2008 · United States · 7,408,881

                        See patent


                        Method and apparatus for performing link defragmentation subject to an interface rate
                        constraint
                        Issued July 8, 2008 · United States · 7,397,815

                        See patent


                        System and method for increasing provisionable bandwidth in time-division multiplexed
                        communication links
                        Issued January 8, 2008 · United States · 7,317,728

                        See patent




                        Recommendations
                        A preview of what LinkedIn members have to say about Pankaj:



                        “   I worked under Pankaj for a period of 6 months as part of a venture/startup within Bell Labs. He has
                            admirable qualities as a manager and simply gets the best of you. He seemed to be able to handle so
                            many resposibilities with hardly any sweat. The best part is that working with Pankaj is lots of fun as
                            well as hard work. We were able to deliver on all our deliverables but at the same time have lots of
                            fun solving technical puzzles, brain teasers etc which are not really work related. Pankaj's abilities in
                            recruiting the right folks and interviewing are very good. Lastly being technically excellent Pankaj
                            almost always came up with great technical ideas/suggestions which helped the project to a large
                            extent.


                        1 person has recommended Pankaj


                            Sign in to view




                            View Pankaj’s full profile
                             See who you know in common

                             Get introduced

                             Contact Pankaj directly


                               Sign in to view full profile




                    People also viewed
                              Deepanshu Gupta
                              Engineering Manager @ Zendrive | Hiring mobile engineers | ex-Google
                              Bangalore Urban


https://www.linkedin.com/in/risbood/                                                                                                                         3/5
4/22/2021            Case 6:20-cv-00812-ADA      Document
                                       Pankaj Risbood           50-10
                                                      - Bengaluru           Filed
                                                                  Area, India        04/30/21
                                                                              | Professional Profile | Page
                                                                                                       LinkedIn 42 of 66

                            Yogesh Maheshwari
                      People     Pankaj                                             Risbood                                           Join now   Sign in
                              Staff Engineer at Zendrive
                              San Francisco, CA

                              Surya Shekhar Chakraborty
                              SDE-2 @ Zendrive
                              Bangalore Urban

                              Abhinav Sharma
                              Senior Software Engineer at Intuit
                              Bangalore Urban

                              Rushikesh Badini
                              SDE 2 at Zendrive
                              Hyderabad

                              Vishal Verma
                              Software Engineer at Facebook
                              London

                              Venkatesh A G
                              Software Development Engineer in Test - III at Zendrive
                              Bangalore Urban

                              Parag Goyal
                              Software Developer at Zendrive | ex-Ola
                              Bangalore Urban

                              Nitin Dileep Salodkar
                              Director, Data Science at Zendrive
                              Bangalore Urban

                              Nikhil Mudaliar
                              Senior Product Manager at Zendrive
                              Bangalore Urban

                    Show more profiles



                    Add new skills with these courses
                                       Programming Foundations: Programming for Kids




                                       Applied Machine Learning: Foundations




                                       Using Apache Spark with .NET



                        See all courses



                    Pankaj’s public profile badge
                    Include this LinkedIn profile on other websites


                               Pankaj Risbood
                               Chief Technology Officer at Zendrive. Hiring for Eng, DS and PM positions ( bit.ly/ZendriveCareers )


                        View profile

https://www.linkedin.com/in/risbood/                                                                                                                       4/5
4/22/2021                    Case 6:20-cv-00812-ADA      Document
                                               Pankaj Risbood           50-10
                                                              - Bengaluru           Filed
                                                                          Area, India        04/30/21
                                                                                      | Professional Profile | Page
                                                                                                               LinkedIn 43 of 66


                             People       Pankaj                              Risbood                                       Join now   Sign in
                              View profile badges




                    © 2021                                                     About

    Accessibility                                                              User Agreement

    Privacy Policy                                                             Cookie Policy

    Copyright Policy                                                           Brand Policy

    Guest Controls                                                             Community Guidelines

    Language




https://www.linkedin.com/in/risbood/                                                                                                             5/5
4/22/2021           Case 6:20-cv-00812-ADA      Document
                                    Swarup Acharya - VP Product,50-10    Filed
                                                                 Ecommerce      04/30/21
                                                                           Experience           Page
                                                                                      - Nordstrom        44 of 66
                                                                                                  | LinkedIn


                     People        Swarup                                   Acharya                                            Join now   Sign in




                      Swarup Acharya                                                          Nordstrom
                      Product and Technology Executive
                                                                                              The Wharton School
                      Greater New York City Area · 500+ connections


                         Sign in to Connect



                       About

                       Product and technology innovator with 21-year leadership experience in product management, agile
                       development, advanced analytics and R&D in E-commerce, Travel, IPTV and Ad-Tech space. With an
                       extensive technical and business background, can seamlessly span nuts-and-bolts engineering to
                       evangelizing product disruption at the executive level. Offer a track record of building high performance
                       teams centered around a collaborative leadership style. Authored 29 patents, highly cited technical
                       articles and recipient of multiple awards for product and technology innovation.




                       Activity

                                        Hear what our CEO, Sridhar Ramaswamy had to say about today's U.S.
                                        House virtual #techhearing examining big tech’s role in promoting
                                        extremism and…
                                        Liked by Swarup Acharya


                                        Many more to go!
                                        Liked by Swarup Acharya




                                        Hi Everyone. Just wanted to say that I'm really excited to have joined
                                        Compass.com today. I couldn't be more excited or grateful to join such a
                                        great…
                                        Liked by Swarup Acharya


                          Sign in to see all activity




                       Experience
                                Nordstrom

https://www.linkedin.com/in/swarupacharya/                                                                                                          1/8
4/22/2021           Case 6:20-cv-00812-ADA      Document
                                    Swarup Acharya - VP Product,50-10    Filed
                                                                 Ecommerce      04/30/21
                                                                           Experience           Page
                                                                                      - Nordstrom        45 of 66
                                                                                                  | LinkedIn

                                1 year 1 month
                     People        Swarup                                     Acharya                                                Join now   Sign in



                                VP Product, Ecommerce Experience
                                Feb 2021 - Present · 3 months


                                VP Product, Full Price DIgital
                                Jun 2020 - Feb 2021 · 9 months


                                VP Product, Store and Commerce
                                Apr 2020 - Jun 2020 · 3 months
                                Seattle, Washington, United States


                                Senior Product Director
                                a4 Media
                                Apr 2019 - Apr 2020 · 1 year 1 month



                                Independent Consultant
                                VSOA Consulting
                                Sep 2018 - Apr 2020 · 1 year 8 months
                                Product consultant in ecommerce, ad-tech and online travel.


                                VP Product Management
                                Collective[i]
                                Feb 2018 - Aug 2018 · 7 months

                                Greater New York City Area
                                Collective[i] modernizes the sales organizations of Fortune 500 clients with artificial intelligence
                                and buyer insights. A first-of-its-kind Sales Analytics platform, it combines a proprietary, self-
                                learning network with client CRM and other relevant sources of data into intelligence for the
                                world’s leading sales organizations. Our patent-pending technology enables enterprises to
                                imagine a modern sales force and help sales managers, operators and professionals to
                                streamline/automate…

                                Show more


                                VP, Product Management
                                Visible World
                                Feb 2016 - Jun 2017 · 1 year 5 months

                                Greater New York City Area
                                Visible World is the leading provider of targeted TV advertising solutions. Its flagship product,
                                HighYield(TM), enables local and national advertisers to deliver programmatic TV ads to over
                                80% of U.S. cable homes in over 200 DMAs. Acquired by Comcast in June 2015, the team has
                                grown with the addition of other TV advertising groups to become the primary TV ad-tech
                                division within Comcast with a mission to deliver industry-standard, best-of-class advertising
                                technology for the ‘new’ TV…

                                Show more


                                Expedia, Inc.
                                3 years 7 months


                                Senior Director, Global Product, Expedia.com
                                Jul 2014 - Jan 2016 · 1 year 7 months

https://www.linkedin.com/in/swarupacharya/                                                                                                                2/8
4/22/2021           Case 6:20-cv-00812-ADA      Document
                                    Swarup Acharya - VP Product,50-10    Filed
                                                                 Ecommerce      04/30/21
                                                                           Experience           Page
                                                                                      - Nordstrom        46 of 66
                                                                                                  | LinkedIn

                                Bellevue, WA
                     People                                                                                                 Join now   Sign in
                                As aSwarup                               Acharya
                                     member of the product leadership team for Expedia.com, manage a diverse portfolio that
                                spans both back-end core lodging/hotel infrastructure services that supports all Expedia Inc.’s
                                (EI) major brands including Hotels.com, Expedia.com, Travelocity.com and Egencia.com and
                                front-end search services for the Expedia.com brand.

                                The specific responsibilities of the product managers under me include EI's hotel pricing
                                infrastructure, Geography, Sort, Lodging Analytics and a suite of…

                                Show more


                                Senior Director, Product Management, Global Technology Organization
                                Jul 2012 - Jul 2014 · 2 years 1 month
                                Bellevue, WA
                                Hired to establish a product team responsible for the core pricing infrastructure for the
                                lodging/hotel line of business. Hotels account for 70% of Expedia Inc.’s revenues and this stack
                                serves as the critical pricing engine for the Expedia’s major brands including Hotels.com,
                                Expedia.com, Travelocity.com and Egencia.com.


                                Responsibilities also included product oversight for Geography, Sort, Expedia Web Services API
                                that provides pricing feeds to meta partners (e.g., TripAdvisor, Kayak…

                                Show more


                                Alcatel-Lucent, Bell Laboratories
                                15 years




                                Senior Director, Global Research Strategy
                                Jan 2008 - 2012 · 4 years
                                Reporting to the Bell Labs Chief Scientist, defined and drove strategic R&D investments for Bell
                                Labs. Among other achievements, helped reorient strategy to new focus areas such as wireless
                                for rural markets, mobile health and green-telecom which led to the creation of the GreenTouch
                                consortium amongst leading Telecom vendors, providers, research institutions and universities.


                                Technical Manager
                                2003 - 2008 · 5 years
                                Greater New York City Area
                                Managed teams of various sizes doing advanced R&D to drive innovation into various products
                                in the Alcatel-Lucent portfolio in optical, data and wireless networking space. Some highlights
                                include leading the team building the network management controller for the first all-optical
                                trans-Atlantic network using Lucent's LamdaRouter(TM) switch, network management
                                innovations for Lucent's Ethernet/MPLS network switch portfolio and an IPTV management
                                system called MiViewTV(TM) that allowed for…

                                Show more


                                Member of Technical Staff
                                1997 - 2003 · 6 years
                                Part of the Database Principles research group, made significant research and product
                                contributions including an approximate query answering system (to help the early OLAP/OLTP
                                deployments) and Internet acceleration to help drive faster downloads during the early
                                modem/wireless internet era.


https://www.linkedin.com/in/swarupacharya/                                                                                                       3/8
4/22/2021           Case 6:20-cv-00812-ADA      Document
                                    Swarup Acharya - VP Product,50-10    Filed
                                                                 Ecommerce      04/30/21
                                                                           Experience           Page
                                                                                      - Nordstrom        47 of 66
                                                                                                  | LinkedIn


                     People                                                                                  Join now   Sign in
                       Education
                               Swarup                                     Acharya


                                The Wharton School
                                MBA

                                2009 - 2011


                                Brown University
                                PhD · Computer Science
                                1991 - 1997


                                Brown University
                                ScM · Computer Science
                                1991 - 1993


                                Indian Institute of Technology, Kharagpur
                                B.Tech · Computer Science & Engineering
                                1987 - 1991




                       Publications
                       Selectivity estimation in spatial databases
                       ACM Sigmod · 1999

                       Other authors




                       See publication


                       Broadcast Disks: Data Management for Asymmetric Communication Environments
                       ACM Sigmod · 1995
                       Foundational paper on push-based db systems. Cited over 1100 times till date.

                       Other authors




                       See publication




                       Patents
                       Signal distribution system with interrupt processing and trick play functionality
                       Issued April 1, 2015 · United States · 9,015,782

https://www.linkedin.com/in/swarupacharya/                                                                                        4/8
4/22/2021           Case 6:20-cv-00812-ADA      Document
                                    Swarup Acharya - VP Product,50-10    Filed
                                                                 Ecommerce      04/30/21
                                                                           Experience           Page
                                                                                      - Nordstrom        48 of 66
                                                                                                  | LinkedIn

                      Other inventors
                     People      Swarup                                      Acharya                         Join now   Sign in




                       See patent


                       Targeted advertisement insertion with interface device assisted switching
                       Issued February 1, 2015 · United States · 8,949,886

                       Other inventors




                       See patent


                       Route precomputation method and apparatus for bandwidth guaranteed traffic
                       Issued October 12, 2010 · United States · 7,813,270

                       Other inventors




                       User interface methods and apparatus for roaming access to subscription services
                       Issued March 1, 2010 · United States · 7,676,823

                       Other inventors




                       See patent


                       Join synopsis-based approximate query answering
                       Issued June 28, 2005 · United States · 6912524

                       Other inventors




                       See patent


                       Selectivity estimation in spatial databases

https://www.linkedin.com/in/swarupacharya/                                                                                        5/8
4/22/2021           Case 6:20-cv-00812-ADA      Document
                                    Swarup Acharya - VP Product,50-10    Filed
                                                                 Ecommerce      04/30/21
                                                                           Experience           Page
                                                                                      - Nordstrom        49 of 66
                                                                                                  | LinkedIn

                      Issued January 1, 2002 · United States · 6,353,832
                     People      Swarup                                     Acharya                                        Join now   Sign in
                       Other inventors




                       See patent




                       Honors & Awards

                       Patents
                       -
                       Patents in IPTV, Targeted Advertising, Telecom, Databases, Internet technologies. As of Apr '15:


                       • 28 Granted (http://1.usa.gov/qgxWWa)
                       • 24 Pending (http://bit.ly/puGtow)



                       Press Interviews/Articles
                       -
                       • The Roaming Revolution that Will Be Televised, Interview with Financial Times, London, Nov 2005
                       (http://bit.ly/1qapg74)
                       • Lager system for målrettet reklame på IPTV, Teleavisen, Norway, Dec 2007
                       • Lucent leads the trend of IMS Telecom services, Xinhua, China, Aug 2006
                       • CeBit 2006: Gadget Roundup, BBC News, Mar 2006 (http://bbc.in/1vgrt2J)
                       • Llegará tele de paga a dispositivos móviles, El Universal, Mexico, Nov 2005
                       • Pay-TV zum Mitnehmen, FT, Deutschland, Nov 2005.
                       • Bell…

                       Show more


                       Publications
                       -
                       • 40+ peer-reviewed papers in leading database, data and mobile networking conferences




                           View Swarup’s full profile
                            See who you know in common

                            Get introduced

                            Contact Swarup directly


                             Sign in to view full profile




                   People also viewed
                            Megan Kiester
                            SVP Technology at Nordstrom
                            Seattle, WA

https://www.linkedin.com/in/swarupacharya/                                                                                                      6/8
4/22/2021           Case 6:20-cv-00812-ADA      Document
                                    Swarup Acharya - VP Product,50-10    Filed
                                                                 Ecommerce      04/30/21
                                                                           Experience           Page
                                                                                      - Nordstrom        50 of 66
                                                                                                  | LinkedIn


                     PeopleSwaroop Gooty
                                Swarup                                              Acharya                  Join now   Sign in
                            Product Management @Nordstrom
                            Greater Seattle Area

                            Edmond Mesrobian
                            Chief Technology Officer at Nordstrom
                            Seattle, WA

                            Brian Gill
                            Chief Product Officer at Nordstrom
                            Seattle, WA

                            Dan M.
                            Vice President Of Product Management at Nordstrom
                            Greater Seattle Area

                            Jessica Agahi
                            Vice President Of Product Management at Nordstrom
                            Atlanta, GA

                            Syed Arij
                            Vice President Of Product Management at Nordstrom
                            San Francisco Bay Area

                            Jim Hedington
                            Principal Executive Recruiter
                            Greater Seattle Area

                            Miguel Almeida
                            EVP, President, Nordstrom.com
                            Seattle, WA

                            Andrew Heidenreich
                            Product Manager at TRC Healthcare
                            Denver Metropolitan Area

                   Show more profiles



                   Others named Swarup Acharya
                            Swarup Acharya
                            Founder & CEO at Malus Technology
                            Bhubaneshwar

                            Swarup Acharya
                            Journalist at Kantipur Publications Translator : िजजीिवषा (2020)
                            Nepal

                            swarup acharya
                            Owner, na
                            Ganjam

                            SWARUP ACHARYA
                            Master of English
                            India


                   19 others named Swarup Acharya are on LinkedIn


                       See others named Swarup Acharya



                   Swarup’s public profile badge
https://www.linkedin.com/in/swarupacharya/                                                                                        7/8
4/22/2021                     Case 6:20-cv-00812-ADA      Document
                                              Swarup Acharya - VP Product,50-10    Filed
                                                                           Ecommerce      04/30/21
                                                                                     Experience           Page
                                                                                                - Nordstrom        51 of 66
                                                                                                            | LinkedIn

                             Include this LinkedIn profile on other websites
                               People         Swarup                                 Acharya                           Join now   Sign in

                                       Swarup Acharya
                                       Product and Technology Executive


                                     VP Product, Ecommerce Experience at Nordstrom


                                     The Wharton School


                                View profile



                                View profile badges




                    © 2021                                                           About

    Accessibility                                                                    User Agreement

    Privacy Policy                                                                   Cookie Policy

    Copyright Policy                                                                 Brand Policy

    Guest Controls                                                                   Community Guidelines

    Language




https://www.linkedin.com/in/swarupacharya/                                                                                                  8/8
4/22/2021            Case 6:20-cv-00812-ADA
                                          PeterDocument        50-10| Professional
                                                Rabinovitch - Canada    Filed 04/30/21            Page 52 of 66
                                                                                   Profile | LinkedIn


                      People        Peter                                   Rabinovitch                                        Join now   Sign in




                      Peter Rabinovitch                                                        Websites
                      Canada · 494 connections


                          Sign in to Connect



                       Activity

                                         I recently made a very difficult decision, I decided to leave a company I love,
                                         a boss I love and a team I love in order to continue to learn and…
                                         Liked by Peter Rabinovitch



                                         In late May, Javier Moreno and I will be speaking at Lazy Load, a new online
                                         conference by Web Directions focused on frontend performance. We'll be…
                                         Liked by Peter Rabinovitch



                                         This week I finished my incredible 9 year journey at Akamai. The 2012
                                         acquisition of Blaze by Akamai happened, in part, because Guy Podjarny and
                                         Mike…
                                         Liked by Peter Rabinovitch


                           Sign in to see all activity




                       Volunteer Experience
                                 Co-Chair, Ottawa
                                 Data for Good

                                 Mar 2014 - Jan 2018 · 3 years 11 months
                                 Data for Good brings together leading data scientists with high impact social organizations
                                 through a comprehensive, collaborative approach that leads to shared insights, greater
                                 understanding, and positive action through data in the service of humanity.


                                 Check out upcoming meetings at www.meetup.com/DataforGood-Ottawa



                       Patents

https://www.linkedin.com/in/peter-rabinovitch-701a2b1/                                                                                              1/5
4/22/2021            Case 6:20-cv-00812-ADA
                                          PeterDocument        50-10| Professional
                                                Rabinovitch - Canada    Filed 04/30/21            Page 53 of 66
                                                                                   Profile | LinkedIn

                        Worm detection by trending fan out
                      People      Peter
                       Issued January 10, 2012 · United States · US 8095981 Rabinovitch
                                                                            B2                             Join now   Sign in


                        Other inventors




                        See patent


                        Simulated annealing for traffic matrix estimation
                        Issued June 30, 2009 · United States · 7554970

                        Other inventors




                        Fast simulated annealing for traffic matrix estimation
                        Issued April 28, 2009 · United States · 7525929

                        Other inventors




                        Method and apparatus for closed loop, out-of-band backpressure mechanism
                        Issued November 18, 2008 · United States · 7453810

                        Other inventors




                        Agent based router monitoring, diagnostic and maintenance
                        Issued October 16, 2007 · United States · 7284162

                        Other inventors




                        Method and system for counting new destination addresses
                        Issued May 29, 2007 · United States · US 7917957 B2

                        Other inventors




https://www.linkedin.com/in/peter-rabinovitch-701a2b1/                                                                          2/5
4/22/2021            Case 6:20-cv-00812-ADA
                                          PeterDocument        50-10| Professional
                                                Rabinovitch - Canada    Filed 04/30/21            Page 54 of 66
                                                                                   Profile | LinkedIn


                      People          Peter                                       Rabinovitch              Join now   Sign in




                        See patent




                       Courses
                        Algorithm Design and Analysis
                        -


                        Genome Rearrangement Algorithms
                        -


                        Nonlinear Dynamics and Chaos
                        -


                        Probability Theory
                        -


                        Queueing Theory
                        -


                        Statistical Inference
                        -


                        Stochastic Models of Broadband Networks
                        -


                        Time Series Analysis
                        -




                            View Peter’s full profile
                             See who you know in common

                             Get introduced

                             Contact Peter directly


                               Sign in to view full profile




                    People also viewed
                             Charmaine Lam, MBA, PSPO, CSM, CBAP
                             Seasoned Agile Practice Trainer and Hands-on Change Enabler
                             Ottawa, ON

                             Ekam Shahi
                             Honours Bachelor of Science, University of Toronto
                             Canada



https://www.linkedin.com/in/peter-rabinovitch-701a2b1/                                                                          3/5
4/22/2021            Case 6:20-cv-00812-ADA
                                          PeterDocument        50-10| Professional
                                                Rabinovitch - Canada    Filed 04/30/21            Page 55 of 66
                                                                                   Profile | LinkedIn

                            Ashley Rose
                      People      Peter                                            Rabinovitch             Join now   Sign in
                             Research Assistant at The University of British Columbia
                             Vancouver, BC

                             DAIHAI HE
                             Associate Professor at The Hong Kong Polytechnic University
                             Hong Kong SAR

                             Yingjie Wei
                             Mathematics; Statistics
                             Canada

                             Tariq Haddad, Ph.D.
                             Manager-Software (DSP) Engineering Microchip Technology Inc.
                             Greater Ottawa Metropolitan Area

                             Nora St-Aubin
                             Content @ Officevibe by GSoft
                             Canada

                             Alex S. Torson
                             Postdoctoral Research Associate at Western University
                             Canada

                             Alexandra Gifuni
                             Team Lead of Technical Content at GSoft
                             Greater Montreal Metropolitan Area

                             Artem Tartakynov
                             Senior Software Engineer at Shopify
                             Canada

                    Show more profiles



                    Others named Peter Rabinovitch
                             Peter Rabinovitch
                             Independent Design Professional
                             Beverly Hills, CA


                    1 other named Peter Rabinovitch is on LinkedIn


                       See others named Peter Rabinovitch



                    Add new skills with these courses
                                    Mistakes to Avoid in Machine Learning



                                    Python for Data Science Essential Training Part 2




                                    More Python Tips, Tricks, and Techniques for Data Science




                       See all courses


https://www.linkedin.com/in/peter-rabinovitch-701a2b1/                                                                          4/5
4/22/2021                     Case 6:20-cv-00812-ADA
                                                   PeterDocument        50-10| Professional
                                                         Rabinovitch - Canada    Filed 04/30/21            Page 56 of 66
                                                                                            Profile | LinkedIn

                             Peter’s public profile badge
                               People         Peter                            Rabinovitch                          Join now   Sign in
                             Include this LinkedIn profile on other websites


                                       Peter Rabinovitch



                                View profile



                                View profile badges




                    © 2021                                                     About

    Accessibility                                                              User Agreement

    Privacy Policy                                                             Cookie Policy

    Copyright Policy                                                           Brand Policy

    Guest Controls                                                             Community Guidelines

    Language




https://www.linkedin.com/in/peter-rabinovitch-701a2b1/                                                                                   5/5
4/23/2021           Case 6:20-cv-00812-ADA   Document
                                        Sean Burdick          50-10 - Burdick
                                                     - Patent Attorney FiledPatents,
                                                                              04/30/21        Page 57 of 66
                                                                                     PA | LinkedIn


                                                                                                           Join now   Sign in


        Sean Burdick




                   Sean Burdick
                   Director at Burdick Patents, PA
                   United States · 249 connections


                       Sign in to Connect

                         Burdick Patents, PA

                         University of San Diego




                    About

                    Patent attorney specializing in the engineering arts.


                    Specialties: prosecution




                    Activity
                                     I am thrilled to be co-chairing the ABA's 43rd Annual Forum on Franchising,
                                     Franchising in Focus 2020@Home, along with Gary Batenhorst, on October…
                                     Liked by Sean Burdick




                    Experience
                              Patent Attorney
                              Burdick Patents, PA
                              Jan 2009 - Present · 12 years 4 months

                              Boise, Idaho


                              President & General Counsel
                              Uniloc USA, Inc.
                              May 2010 - Dec 2018 · 8 years 8 months

                              Plano, TX


                              Associate Attorney
                              Weaver Austin Villeneuve Sampson, LLP
                              Aug 2009 - Apr 2010 · 9 months


https://www.linkedin.com/in/sean-burdick-5a22277                                                                                1/5
4/23/2021           Case 6:20-cv-00812-ADA   Document
                                        Sean Burdick          50-10 - Burdick
                                                     - Patent Attorney FiledPatents,
                                                                              04/30/21        Page 58 of 66
                                                                                     PA | LinkedIn

                              Oakland, CA
                                                                                                                         Join now   Sign in

                              Associate Attorney
        Sean Burdick
                              Snell & Wilmer
                              Mar 2006 - Nov 2008 · 2 years 9 months

                              Costa Mesa, CA


                              Associate Attorney
                              Howrey LLP
                              Jan 2001 - Feb 2006 · 5 years 2 months


                              Nuclear Engineer
                              Southern California Edison (SCE)
                              Feb 1997 - Jan 2001 · 4 years
                              assigned to San Onofre Nuclear Generating Station (Camp Pendleton, CA)


                              Project Engineer
                              Nuclear Logistics Inc.
                              Feb 1996 - Feb 1997 · 1 year 1 month

                              Fort Worth, TX


                              Electrical Engineer
                              Applied Energy Services
                              Feb 1995 - Feb 1996 · 1 year 1 month

                              Fishkill, NY
                              assigned to Eaton Consolidated Controls (Bethel, CT) and Schulz Electric (New Haven, CT)


                              Electrical Engineer
                              MGP Instruments
                              Aug 1994 - Feb 1995 · 7 months

                              Smyrna, GA




                              Electrical Engineer
                              NUCLEAR ENERGY SERVICES
                              Mar 1991 - Aug 1994 · 3 years 6 months
                              Braintree, MA
                              assigned to San Onofre Nuclear Generating Station (Camp Pendleton, CA)

                              Electrical Engineer
                              ABB Impell Corp.
                              Apr 1990 - Mar 1991 · 1 year
                              Fort Worth, TX
                              assigned to Arkansas Nuclear One (Russellville, AR) and Comanche Peak SES (Glen Rose, TX)



                    Education
                              University of San Diego

https://www.linkedin.com/in/sean-burdick-5a22277                                                                                              2/5
4/23/2021           Case 6:20-cv-00812-ADA   Document
                                        Sean Burdick          50-10 - Burdick
                                                     - Patent Attorney FiledPatents,
                                                                              04/30/21        Page 59 of 66
                                                                                     PA | LinkedIn

                              J.D. · Law
                                                                                                           Join now   Sign in
                              1999 - 2003

        Sean Burdick
                              University of Idaho
                              B.S. · Electrical Engineering
                              1983 - 1989




                    Volunteer Experience
                              Major
                              American Volunteer Reserve
                              May 2004 - Present · 17 years

                              Social Services
                              Officer assisting with military honors for a Veterans Service Organization




                        View Sean’s full profile
                          See who you know in common

                          Get introduced

                          Contact Sean directly


                           Sign in to view full profile




                    People also viewed
                              John Faithful Hamer
                              Teacher at John Abbott College
                              Montreal, QC

                              Rick Spitznass
                              Independent Entertainment Professional
                              Los Angeles, CA

                              Kevin Barnett
                              Experienced multi-unit team leader and coach.
                              San Francisco Bay Area

                              Yvette Zepeda
                              Program Director - Community Service Work-Study Program
                              Redwood City, CA

                              Fiona Quilter
                              Art Major at Chapman University | Aspiring Art Teacher
                              San Francisco Bay Area

                              Robert Gooding
                              --
                              Costa Mesa, CA

                              Johanna Berta

https://www.linkedin.com/in/sean-burdick-5a22277                                                                                3/5
4/23/2021           Case 6:20-cv-00812-ADA   Document
                                        Sean Burdick          50-10 - Burdick
                                                     - Patent Attorney FiledPatents,
                                                                              04/30/21        Page 60 of 66
                                                                                     PA | LinkedIn

                              Of Counsel at Kaufman Dolowich & Voluck, LLP
                                                                                                               Join now   Sign in
                              Lock Haven, PA

        Sean Burdick          Steven Haines
                              Deputy General Counsel for Litigation at Seagate Technology
                              Scotts Valley, CA

                              Ken Remson
                              Special Counsel at Woolls Peer Dollinger & Scher
                              Los Angeles Metropolitan Area

                              Dan Bane
                              Vice President of Business Development and General Counsel at Meyer Laboratory
                              Kansas City Metropolitan Area

                    Show more profiles



                    Others named Sean Burdick
                              Sean Burdick
                              President at Summit Technology Services, Inc.
                              Wellsville, NY

                              Sean Burdick
                              911 Telecommunicator
                              Greater Chicago Area

                              Sean Burdick
                              Principal Hardware Engineer at SoftIron
                              San Jose, CA

                              Sean Burdick
                              Freelance Web / Graphic Designer, Project Manager
                              Binghamton, NY


                    12 others named Sean Burdick are on LinkedIn


                        See others named Sean Burdick



                    Add new skills with these courses
                                     Understanding Trade Secrets: A Deeper Dive



                                     Programming Foundations: Open-Source Licensing



                                     Understanding Rights of Publicity: A Deeper Dive




                        See all courses



                    Sean’s public profile badge
                    Include this LinkedIn profile on other websites

https://www.linkedin.com/in/sean-burdick-5a22277                                                                                    4/5
4/23/2021                    Case 6:20-cv-00812-ADA   Document
                                                 Sean Burdick          50-10 - Burdick
                                                              - Patent Attorney FiledPatents,
                                                                                       04/30/21        Page 61 of 66
                                                                                              PA | LinkedIn


                                      Sean Burdick                                                             Join now   Sign in
                                      Director at Burdick Patents, PA

          Sean Burdick
                                   Patent Attorney at Burdick Patents, PA


                                   University of San Diego


                               View profile



                               View profile badges




                    © 2021                                                  About

    Accessibility                                                           User Agreement

    Privacy Policy                                                          Cookie Policy

    Copyright Policy                                                        Brand Policy

    Guest Controls                                                          Community Guidelines

    Language




https://www.linkedin.com/in/sean-burdick-5a22277                                                                                    5/5
4/23/2021             Case 6:20-cv-00812-ADA Document 50-10 Filed
                                                   Correspondence      04/30/21 Page 62 of 66
                                                                  Address
 10/613,104               METHODS AND DEVICES FOR CREATING BI-DIRECTIONAL LSPS                         129250-001017/US   04-23-2021::17:06:55
 Attorney/Agent Correspondence Information
 Correspondence Address
 Name:                                      CAPITOL PATENT & TRADEMARK LAW FIRM, PLLC


 Address:                                   P.O. BOX 1995
                                            VIENNA VA 22183
 Customer Number:                           32498

 Attorney/Agent Information
 Reg #      Name                                    Phone
  37602                 Curtin, John                                                    703-266-3330
  64934                 Desai, Niraj                                                    908-582-0937
  57778                 Diep, Louis                                                     408-203-8397
  52611              Fernandez, Cheryl                                                  224-730-6380
  39512               Granchelli, John                                                  613-784-6523
  58512               Huang, Guorong                                                    858-208-9888
  60158               Kurceren, Ragip                                                   972-603-5365
  42854                McCabe, John                                                     908-679-5796
  53713             Pumphrey, Rebecca                                                   847-532-8067
  69160                   Qiao, Yi                                                      847-532-8020
  36658             Rosenthal, Eugene                                                   732-996-7171
  40156              Santema, Steven                                                    972-477-3735
  71787            Shamsaei Far, Hassan                                                 908-376-8593
  L0850            Shamsaei Far, Hassan                                                      --
  40880               Wyse, Stephen                                                     972-765-0599
  34759                   Yip, Alex                                                     551-482-9841
  61828               van Waes, Nico                                                    972-894-5669
  57208             van der Sluis, Marcel                                               819-744-8161

Close Window




https://portal.uspto.gov/pair/PAIRPrintServlet                                                                                                   1/1
4/23/2021             Case 6:20-cv-00812-ADA Document 50-10 Filed
                                                   Correspondence      04/30/21 Page 63 of 66
                                                                  Address
                         MULTICAST ARCHITECTURE FOR A VIRTUAL PRIVATE LOCAL AREA NETWORK SERVICE
 10/720,897                                                                                      139151USNP   04-23-2021::17:02:55
                         IN A METRO ETHERNET NETWORK
 Attorney/Agent Correspondence Information
 Correspondence Address
 Name:                                    Docket Administrator - Room 3B-212F
                                          Alcatel-Lucent USA Inc.
 Address:                                 600-700 Mountain Avenue
                                          Murray Hill NJ 07974-0636
 Customer Number:                         24587

 Attorney/Agent Information
 Reg #      Name                                  Phone
  63448                Bilicska, Carl                                               908-723-4249
  68754                Chen, Gang                                                   312-840-3263
  64934                 Desai, Niraj                                                908-582-0937
  44798               Jacobs, Jeffrey                                               630-718-5522
  46266               La Bruno, David                                               732-542-2280
  41170               MacIntyre, John                                               630-979-4637
  42854               McCabe, John                                                  908-679-5796
  41209              Murgia, Gregory                                                908-547-3386
  38979              Narcisse, Claude                                               973-337-6226
  55560              Ralston, Andrew                                                214-479-7845
  36658             Rosenthal, Eugene                                               732-996-7171
  40156              Santema, Steven                                                972-477-3735
  71787            Shamsaei Far, Hassan                                             908-376-8593
  36698              Teitelbaum, Ozer                                               908-582-3734
  61898                Vogel, Peter                                                 908-582-3546
  40880               Wyse, Stephen                                                 972-765-0599
  34759                  Yip, Alex                                                  551-482-9841

Close Window




https://portal.uspto.gov/pair/PAIRPrintServlet                                                                                       1/1
4/23/2021             Case 6:20-cv-00812-ADA Document 50-10 Filed
                                                   Correspondence      04/30/21 Page 64 of 66
                                                                  Address
                         SYSTEM AND METHOD FOR RESILIENT VPLS OVER MULTI-NODAL APS PROTECTED
 11/443,101                                                                                  ALC 3242.01   04-23-2021::17:09:12
                         PROVIDER EDGE NODES
 Attorney/Agent Correspondence Information
 Correspondence Address
 Name:                                    Terry W. Kramer, Esq.
                                          Kramer & Amado, P.C.
                                          225 REINEKERS LN
 Address:
                                          SUITE 300
                                          Alexandria VA 22314
 Customer Number:                         76614

 Attorney/Agent Information
 Reg #      Name                                   Phone
  51399                 Amado, Arlir                                               703-519-9801
  64934                  Desai, Niraj                                              908-582-0937
  39512               Granchelli, John                                             613-784-6523
  41541                 Kramer, Terry                                              703-519-9801
  42854                McCabe, John                                                908-679-5796
  38979               Narcisse, Claude                                             973-337-6226
  40106                  Nuss, Eric                                                703-504-2426
  38582               Powers, Thomas                                               703-519-9801
  40156               Santema, Steven                                              972-477-3735
  71787            Shamsaei Far, Hassan                                            908-376-8593
  L0850            Shamsaei Far, Hassan                                                 --
  59241               Wamsley, Patrick                                             703-519-9801
  40880                Wyse, Stephen                                               972-765-0599

Close Window




https://portal.uspto.gov/pair/PAIRPrintServlet                                                                                    1/1
4/23/2021                Case 6:20-cv-00812-ADA Document 50-10 Filed
                                                      Correspondence      04/30/21 Page 65 of 66
                                                                     Address
                            ROUTE DETERMINATION METHOD AND APPARATUS FOR VIRTUALLY-CONCATENATED
 10/745,881                                                                                         19-7-7-8   04-23-2021::17:05:35
                            DATA TRAFFIC
 Attorney/Agent Correspondence Information
 Correspondence Address
 Name:                                         Ryan, Mason & Lewis, LLP


 Address:                                      90 Forest Avenue
                                               Locust Valley NY 11560
 Customer Number:                              -

 Attorney/Agent Information
 Reg #      Name                                       Phone
  37590            Brown, Kenneth (Not Active)                                            -
  39961                  Dinella, Donald                                             908-672-0677
  26166                 Freedman, Barry                                              908-692-6773
  37138              Garceran De Vall, Julio                                         919-407-5343
  36528                   Goo, Jimmy                                                 917-626-7040
  27336            Gurey, Stephen (Not Active)                                            -
  51069                 Herring, David Jr                                            610-712-1815
  36164                 Hodulik, Matthew                                             908-546-5999
  41170                 MacIntyre, John                                              630-979-4637
  34866               Malvone, Christopher                                           855-208-8563
  42854                  McCabe, John                                                908-679-5796
  46935                  Milton, James                                               404-505-0934
  41209                 Murgia, Gregory                                              908-547-3386
  39260                 Rappaport, Irena                                             908-582-2255
  36658                Rosenthal, Eugene                                             732-996-7171
  37922                  Ryan, Joseph                                                631-393-6155
  40156                 Santema, Steven                                              972-477-3735
  43084                   Sasso, David                                               425-441-8688
  36698                 Teitelbaum, Ozer                                             908-582-3734

Close Window




https://portal.uspto.gov/pair/PAIRPrintServlet                                                                                        1/1
4/23/2021             Case 6:20-cv-00812-ADA Document 50-10 Filed
                                                   Correspondence      04/30/21 Page 66 of 66
                                                                  Address
                         SOFTWARE CONFIGURABLE CLUSTER-BASED ROUTER USING HETEROGENEOUS
 10/712,104                                                                                    ALC 3420   04-23-2021::17:03:50
                         NODES AS CLUSTER NODES
 Attorney/Agent Correspondence Information
 Correspondence Address
 Name:                                    Terry W. Kramer, Esq.
                                          Kramer & Amado, P.C.
                                          225 REINEKERS LN
 Address:
                                          SUITE 300
                                          Alexandria VA 22314
 Customer Number:                         76614

 Attorney/Agent Information
 Reg #      Name                                   Phone
  51399                Amado, Arlir                                             703-519-9801
  64934                 Desai, Niraj                                            908-582-0937
  39512              Granchelli, John                                           613-784-6523
  41541                Kramer, Terry                                            703-519-9801
  42854               McCabe, John                                              908-679-5796
  38979              Narcisse, Claude                                           973-337-6226
  40106                 Nuss, Eric                                              703-504-2426
  38582              Powers, Thomas                                             703-519-9801
  40156              Santema, Steven                                            972-477-3735
  71787            Shamsaei Far, Hassan                                         908-376-8593
  L0850            Shamsaei Far, Hassan                                              --
  59241              Wamsley, Patrick                                           703-519-9801
  40880               Wyse, Stephen                                             972-765-0599

Close Window




https://portal.uspto.gov/pair/PAIRPrintServlet                                                                                   1/1
